 PRIMADONNA CLUB111Primadonna Hotel,Inc., d/b/a PrimadonnaClubandAmerican Federation of Casinoand Gaming Employees.Cases 20-CA-3733and 20-CA-3901May 31,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn November 16, 1966, Trial Examiner AllenSinsheimer, Jr., issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesist therefrom and take certain affirmative action,asset forth in the attached Trial Examiner'sDecisionThe Trial Examiner also found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint. Thereafter,theRespondent filed exceptions to the TrialExaminer'sDecision and a brief in support thereof,and a brief in answer to the General Counsel's cross-exceptions. The General Counsel filed a brief inanswer to the Respondent's exceptions, cross-exceptions to the Trial Examiner's Decision, and abrief in support of cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentire record in this proceeding, including the TrialExaminer's Decision, the Respondent's exceptions,theGeneral Counsel's cross-exceptions, and thebriefs, and hereby adopts the findings,' conclusions,and recommendations'of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Primadonna Hotel, Inc.,d/b/a Primadonna Club, Reno, Nevada, its officers,agents, successors,and assigns,shall take the actionset forth in the Trial Examiner's RecommendedOrder.iOn October 15, 1966,after the close of the hearing but prior toissuance of the Trial Examiner'sDecision on November 16, theCharging Party,in a telegram to the Trial Examiner,asserted thatithad"information that testimony of two witnesses in support ofthe complaint in these cases was in part untrue " Thereafter, byletter datedOctober 28,theRegionalAttorneyforRegion 20requestedthe Charging Party to -advisehim immediately of anysuch informationThis requestwas repeatedon November 17 andDecember5We have been advised bythe RegionalAttorney thatthe Charging Party'sattorney,on December29, reviewed thetranscriptof the hearing and advisedthe RegionalAttorney "thathe did not intend to take any further action in this case becausethe Trial Examinerhad discredited the testimony of the witnesseswhich allegedly had testified falsely" By letter dated January 10,and served on all the parties,the RegionalAttorneyrequested theBoard to proceedwith the processingof these cases in light of theCharging Party's failure tofurnish information substantiating itsassertionOn January 26, 1967, theRespondent filed its exceptions andsupporting brief attachedtowhich isan undated,unsigneddocument purporting to be a "Memorandumof Charging Party inSupport ofRespondent'sExceptionsto the TrialExaminer'sDecision"This"Memorandum,"interalia,asserts that"evidence available to the charging party indicates" that FlorenceDyer, found by theTrial Examinerto have been discharged byRespondent in violationofSection8(a) 3),"wasnotdiscriminatorily dischargedand that evidence given at thetrial that she wasisuntrue " OnFebruary20, the GeneralCounsel, in his answeringbrief, statesthat the Respondent, nottheChargingParty,furnishedRegion 20withthis"Memorandum"poor to the filing of the Respondent'sexceptions,and again points out that"The Union hasnot at anytime offeredany specific evidence to support its assertion that itbelieved thattwo witnesseshad lied "On the basisof our analysisof theentire record,we concludethat there is no evidence warranting reversalof the TrialExaminer's credibility resolutionswith respectto the discharge ofDyer or inany of the otherrespectsurged by theRespondentStandard Dry Wall Products, Inc ,91 NLRB 544, enfd. 188 F 2d362 (C A. 3).LWe deem it unnecessary to decide whether the Respondentengaged in certain 8(a)(1) violations in addition to those found bythe Trial Examiner,as urged by the General Counsel's exceptions,as such violations,if found, would be cumulative,and as suchfindings would, in any event, not enlarge the scope of our OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLENSINSHEIMER,JR.,TrialExaminer:Thisproceeding was heard before me in Reno,Nevada, onMarch 15-18, 21-25, and 29-31 and April 1, 19, and 20-22,1966.'The consolidated amendedcomplaint(issuedFebruary 16, 1966),as further amended at the hearing,alleges that Primadonna Hotel, Inc., d/b/a PrimadonnaClub 3 has engaged in numerous specified violations ofSection 8(a)(1) and(3) of the National Labor Relations Act,asamended.Respondent'sanswer4admits certainjurisdictional facts, but denies the allegations as to the'Charges werefiled in Case 20-CA-3733on August 10 and 16and November 29, 1965 A charge was filed in Case 20-CA-3901on December30, 1965iThe consolidated amended complaint was further amendedduring the hearing onMarch 23, 1966 (over objection ofRespondent), by adding on the fourth line of paragraph IV,subparagraph(d) after the words "providingfor" the words "paidvacations "9The legal name of Respondent as corrected at the hearing'Respondent's answer was amended at the hearingto correctlyreflect its legal name,and to apply to both Cases 20-CA-3733 and20-CA-3901165 NLRB No. 14 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiling and service of the charges,5 that Respondent isengaged in commerce or operations affecting commercewithin the meaning of the aforesaid Act, that the Union is alabor organization within the meaning of said Act, and thecommission of any alleged unfair labor practices.Respondent also moved at the hearing to dismissparagraph VI of the complaint on the ground that therewas no charge filed pursuant to Section 10(b) of the Act,upon which the detailed allegations thereof could bebased. This motion was denied. The charges upon whichthe complaint is based allege certain discharges were inviolation of the Act and "by the above and other acts andconduct, the employer has interfered with, restrained andcoerced employees in the exercise of rights guaranteedthem under Section 7 of the Act."6 Respondent contendsthat his charge is too general to support paragraph VI.Both the Board and the courts have held otherwise,' and Ifind that the charges are sufficiently related thereto topermit the allegations of paragraph VI. The ChargingUnion had sought to have the Regional Director dismissthe allegations of violation of Section 8(a)(1) contained inparagraph VI of the complaint, which request was deniedby the Regional Director. Respondent, at the hearingrequested me to dismiss these allegations based on thesamerequest of the Union. This was denied. Respondentapparently contends that such was tantamount to arequest to withdraw the charge so there was no charge onwhich paragraph VI of the complaint could be based. Thiscontention also is without merit and was rejected at thehearing and is herein.85Although denyingthe allegations as to filingand service of thecharges, atthe hearing,Respondent stated that it had no questionas to service of the formal papers Moreover, the formal papersreceived in evidencecontainingverifications of the individualsserving the charges byregisteredmail, together with the postoffice return receipts therefore, establish that said charges wereserved on or about thetimes allegedin the complaint To theextent theremay have been any variances from the exact datesalleged, they are immaterial to any issue herein"Respondent also sought to introduce other withdrawn chargesfiled against it by the same union which had been more detailedand specific These were rejectedas immaterialrN L R B v. Raymond Pearson Inc,243 F 2d 456 (C A 5);Texas Industries v N.L.R B.,336 F.2d 128 (C.A 5), Raser TanningCompany v N L.R.B.,276 F 2d 80 (C A. 6),N.L.R B. v KohlerCompany,220 F 2d 3 (C.A 7)"Once a proper charge is filed, action to be takenthereon iswithin the sound discretion of the General Counsel acting throughhis representatives-in this case,the RegionalDirector "whoproceeds not in vindication of private rights, but as representativeof an agency entrusted with the power and the duty of enforcingthe Act in which the publichas an interest"New York CentralTransport Company,141NLRB 1144;Local No. 511, UnitedBrotherhood of Carpenters & Joiners of America, AFL-CIO (NewMexico Building Branch, AssociatedGeneralContractors ofAmerica),120 NLRB 1658 In its brief, Respondent cites therecentBoardDecision inLocal 638, United Association ofJourneymen, Plumbers (Rowland Tompkins, Inc.),158 NLRB 140,for the authority of a TrialExaminer to grant aCharging Party'smotionto withdraw charges even over objections of the GeneralCounsel.No such question was here presented, since theCharging Party did not appear at the hearing or file sucha motionwith the Trial Examiner"No testimonyhaving beenadduced as to subparagraph (q) ofparagraph VI of the complaint,itwas dismissedupon motion ofRespondent without objection at the conclusion of the GeneralCounsel's caseOn August 8, 1966, the General Counsel filed a motion tocorrect the recordin certaindetailed respectsOn August 29,Respondentfiled a motionjoining in theGeneral Counsel'smotion with the exception of five items which Respondentopposed and one which Respondent agreed to with a change.Upon the record, including consideration of briefs filedby the parties, and upon my observation of the witnesses, Ihereby make the following:9FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,aNevada corporation,operatesarestaurant, bar, and gambling casino in Reno, Nevada. Itannually receives revenue in excess of $500,000 from thesebusiness operations and in the course thereof, annuallypurchases and receives goods valued in excess of $50,000from outside the State of Nevada.Respondent contends alternately that the businessinvolved, i.e., "Gambling" does not affect commercewithin the meaning of the Act, and if it does, that it will noteffectuate the policies of the Act to assert jurisdiction oversuch business. The Board has carefully considered likecontentions in other cases involving this industry inNevada and asserted jurisdiction.10 I find that thebusiness of the Respondent affects commerce within themeaning of the Act and that, within current Boardjurisdictional standards, it will effectuate the policies ofthe Act to assert jurisdiction over it. I 1II.THE LABORORGANIZATION INVOLVEDAmerican Federation of Casino and Gaming Employeesis, and contrary to Respondent's denial, has been at allRespondent also moved to correct the recordin certainadditionalrespects as to which no opposition has been filed The foregoingmotions and opposition have been duly considered and the courtreporter consulted as to accuracy of transcription of notes relativeto page 281, line 11;page1520, lines 5 and 9, and page 2000, line20Based on the foregoing, the General Counsel'smotion isdenied as to changes requested on page 47, line 22, page 281, line11, page1520, lines 5 and 9, page 2000, line 20, and page 2265,line 10 which appears to be gramatically accurate as is However,in passing,Inote thatpage 281,line 11,may make bettersense as$25 instead of $45, but, it is not entirely clear, from the context,what was intended Also, page 2000, line 20, would seem to makebetter sense with the word"promise" than the word "guarantee "With respect to the following, the General Counsel's motion isgranted so as to correct the second "she" on page 249, line 24, to"he", to correct thesecond"you" on page 419, line 3, to "he", andat page 1177, line 9, to correct "$25" checks to "twenty $5checks " In all other respects, the General Counsel's motion tocorrect the record is granted Respondent'smotion tocorrect therecord is granted in all respects requested. [Additionalcorrections in the record have also been made suasponte.]All ofthe record corrections as made pursuant to the above are set forthin Appendix "A" [not published]10El Dorado Inc., d(b)a El Dorado Club,151NLRB 579;NLRB v Harrah's Club,362 F 2d 425 (C A 9)" The facts set forth are admittedRespondentpresentedadditional evidencesimilar tothat considered in theEl Doradocases which was received without objection Respondent soughtto introduce still other evidenceconsistingof a compilation ofdata as toracing revenuesin other States of the United Stateswhich at first rejected as hearsay, was ultimately rejected asimmaterialIn its brief, Respondentagain requestedthat thismaterialbe considered,assertingthat it's rejectionwaserroneousThe rejection, on ground of immateriality, is herebyaffirmedRespondentalso on July 5, 1966, filed a motion toreopen the record for the purpose of receiving additional evidenceon the jurisdictional issue on the ground that receipt of such wasnecessary because of the Decision of the Court of Appeals for theNinth Circuit inHarrah's Club supra, fn10. A like motion waspresented to the Board in that case and denied on July 18, 1966The aforesaid motion filedherein isaccordingly denied PRIMADONNA CLUBtimesmaterial herein,a labor organization within themeaning of Section2(5) of the Act."III.THEALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges some 18 items of violation ofSection 8(a)(1) of the Act by officials or supervisors ofRespondent, including threats of discriminatory treatmentfor joining the Union or engaging in union activity,promises of benefits, or announcement of plans forbenefits after the Union startedan organizingcampaign,interrogation of employees concerningsigning of unionauthorization cards andunionactivities,illegal restrictionson soliciting for the Union on companypremises,instigationof informing as tounioncontacts, etc. Thecomplaint further alleges violation of Section 8(a)(3) of theAct by discharging four employees, three on August 6 and7,1965, and one on November 22, 1965. Respondentdenies commission of any violations of Section 8(a)(1),although in some instances, through testimony, admittedthatcertainconduct occurred. Thereis no issueas to theoccurrence of the discharges on or about the dates alleged,but in each case, valid cause is asserted anddiscriminatorymotive denied. Respondentalso deniesknowledge of anyunionactivity on the part of any of thepersonsdischarged. Supervisory status of persons, wherematerial, is stipulated or conceded.B. Supervisory StatusAccordingly, it is found that at all times material to theissues herein, the following named persons occupied thepositions set forth opposite their respectivenames, andhave been at all times material herein, agents of theRespondent acting on its behalf and are supervisors withinthe meaning of Section 2(11) of the Act: Ernest J. Prim,Respondent's president; Allen Roberts, general managerand vice president; George Piazza, shift manager; HerbGrellman, shift manager; and William R. Troye, assistantshift manager or shift manager.C. Background and Commencement of Union ActivityAccording to Union Treasurer Emery, organizationalactivities commenced in Reno at the gambling casinosincluding the Primadonna about the middle of March 1965.The campaign at the Primadonna, among the casinoemployees, appears to have been active during April, withthe record reflecting signed union authorization cardsbeginning with dates of April 9 and 10. The Respondentadmits learning of organizational activity on April 17,when George Piazza, shift manager, saw three womenemployees in the alley between the Primadonna gamblingcasino and its restaurant. Piazza asked what the whitecards were that they were holding, and was shown blankunion authorization cards. Piazza reported this to GeneralManager Roberts that day. The following day, April 18,Roberts observed a union organizer, Mahan, in the alleyand about the same time, spoke to three other persons" El Dorado Club, supra,fn 16 of that Decision In addition,the constitution of said organization and testimony in the recordestablishthat it is anorganization"inwhich employeesparticipate and which exists for the purpose in whole or in part ofdealing with employers concerning grievances, labor disputes,wages, rates of pay, hours of employment or conditions of work "113whom he identified as union representatives, in the bar ofthe Primadonna. One of these, according to Roberts, toldhim that when "this is organized" they would get rid of thewomen and then the men would not have any troublegetting a job. The Union continued its activities and anumber of women employees signed union authorizationcards on April 23 and 24.D. Alleged Acts of Interference, Restraint, and Coercion inViolation of Section 8(a)(1) of the Act1.The April 24 discussion with RobertsOn Saturday, April 24, an incident occurred involvingRoberts as to which the testimony is in dispute. AccordingtoLucilleHagemeyer (who voluntarily terminated heremployment May 24), she had signed a card on April 23.The following day, in the presence of Molly Turnbow andMarjorie Curtis, Roberts, while sitting at a "21" table inthe casino and holding an authorization card, pointed outthat the card had no local union number, that they wereauthorizing the Union to use them in any way it wanted,were actuallysigningtheir "jobs" away, and "that wecouldbe replaced by men dealers." According toHagemeyer, Roberts also said "he knew most of us hadsigned those cards and he didn't think that his girls couldbe so stupid as to let these people use us in that way."Molly Turnbow13 (who finally terminated her employmentSeptember 7), testified that Roberts, while holding a cardin his hand and talking to her, Curtis, and Hagemeyer,asked them if they had signed cards and said: "I give youcredit for having more sense than that. Don't you know youhave just signed your `lives' away?" and then said "youcan be replaced by men dealers." Roberts also mentionedthat there was no local union number on the card.According to Molly Curtis," a witness for the Respondent,who has been employed by the Primadonna for 4 years, onthe afternoon of April 23, 1965, Roberts came up to hertable and stood beside her while Molly Turnbow was at thetable behind her facing the opposite direction. Curtisstated she did not see Hagemeyer,15 that Roberts asked herif she signed a card, to which she answered "Yes" and heasked "Why?" She replied, "All the girls were signingthem, and one was handed to me and they asked me if Iwould sign it." According to Curtis, Roberts also said,"there is no price on this card, they can charge youanything they want to join this union." Curtis denied thatRoberts had said they could be replaced by men dealers,or that they "just signed their `lives' away" or "He did notthink the girls were so stupid as to let the Union use them"in this way.Roberts testified that he was reading a card which hadbeen obtained from organizer Mahan when Curtis came upand asked where he got it and then volunteered that shehad just signed one. Roberts asked: "What organizationwas it, what is the number of your local? You have nowjoined the Union"; to which Curtis replied, "No, I signed itjust in blank and I can get it back." According to Roberts,Turnbow said it was for the purpose of getting materials toshow what the Union will get them. Roberts then read fromthe card which read: "I hereby designate the American" Turnbow signed a card April 24." Curtis signed a card April 24.'sOn cross-examination,in response to a question,"Do yourecall seeingMrs Hagemeyer there9" Curtis answered, "yes "There wasno amplificationof this, andit is notclear whetherCurtis waschangingher previoustestimony. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederation of Casino and Gaming Employees, Local UnionNo.to represent me for the purpose of collectivebargaining. . . " and said, "I thought my girls were toosmart to sign a piece of paper in blank and hand it toanyone. You have now signed your`rights'away for thesepeople to represent you." (Emphasis supplied.) He statedthat Hagemeyer was not present and denied saying thatthe girls were signing their jobs away, or they could bereplaced by men dealers, or that they had signed their"lives" away, but rather he had used the word, "rights."Roberts also denied saying they could be replaced by mendealers, but when questioned by Respondent's counsel,admitted he may have mentioned, "That the men wereonly trying to get the Union organized around there ... sothey could scoot the girls out like they did in Vegas andtake their jobs." Later, when asked by the GeneralCounsel,Roberts denied that he had relayed thisconversation to the girls.Significantly, bearing on this reference to replacingwomen with men dealers, is the fact that it is mentioned inboth a release distributed by Respondent to its employeeson or about April 27, and another issued soon thereafter.The April 27 document addressed to "employees" reads:"Why shouldan outsiderfrom Las Vegas suddenlybecome interested in my welfare? [in Las Vegas there isanordinancepreventingwomen from working asdealers]."The other release addressed to all casinoemployees poses the following question: "Ask the Unionrepresentative about the surplus of male 21 dealers in LasVegas. Do they intend to put them to work in Reno?" It isevident from these documents that the Respondent had inmind, as part of its presentation in opposition to the Union,this potential threat of replacement of women by mendealers. Roberts knew of this before speaking to the girlson April 24, and it is emphasized in both the abovereleases.Whether used in the context of "signing `jobs'away" (Hagemeyer), "signing `lives' away" (Turnbow),"signed`rights' away" (Roberts),it is logical to assumethat some additional reference or specificity was assertedsuch as a statement, "You can be replaced by mendealers."That this was made in such context isaccordingly supported, not merely by the testimony ofHagemeyer and Turnbow in this respect, which I credit,but also by the timing of this conversation shortly afterRobert'smeetingwith the organizers, and shortly beforethereleases.Inaddition,IconsideredTurnbow'stestimony throughout to be forthright and reliable.Assuming the statement that the women "could bereplaced by men dealers" was made in the context of"signing away `jobs' or `lives' or `rights'," is there anymaterial difference in result as to its impact or effectherein, which of these was said? I think not. Does it implya threat to the jobs of the girls to whom it was addressed?Since Respondent has control over employment, it isevident, although not specifically I so stated, that anyone of the quoted statements as to the effect of signingwhen coupled with the assertion that the women couldthen be replaced by men, is the equivalent of a threat thatby so signing, the employees were subjecting themselves16LMRA as amended 29 U S C Sec 151,et seq ,particularly158 (a)(3) and 158 (b)(2)" Nev Rev Stat 613 230 to 613 30018See also the fair employment provisions of the Civil RightsAct of 1964 (Public Law 88-352) effectivecommencingJuly 1965i" Insofar as Respondent sought to renew its motion to dismissthis allegation in its brief, it is deniedto discharge. This conclusion is further supported by thefact that, neither under the LMRA as amended," nor theNevada right to work law," could the Union have legallybrought about such a result.'' I accordingly find, asalleged, that on or about April24, 1965, Respondentthreatened employees with discharge for signing unionauthorization cards in violation of Section 8(a)(1))92.The April 26 discussion with Prim and the matters ofinsurance, vacations, and holidaysErnest Prim, president and principal stockholder ofRespondent, testified that he first learned of the unionorganizationfrom George Piazza about April 19 or 20. OnApril 26, a discussion, which related to the Union, tookplace in the "21 Pit"20 between Prim and the dealers whowere waiting to go to work. Present were: Prim andemployee-dealers, Lucille Hagemeyer,VirginiaiMcKeehan,VerdaWilson, Jean Hansen, and Molly Turnbow, whowere witnesses for the General Counsel, and LorraineMcSkimmings, Marie Bennett, and Marjorie Curtis, whowere witnesses for Respondent. There is considerableconflict in the testimony as to what was said by Prim andhow he appeared and acted. According to Hagemeyer,Prim told them to ask anything they wanted about theUnion, that the Union could not guarantee them jobsecurity, that, as to paid vacations, paid holidays, groupinsurance,and other benefits, this "Union was offering us,we did not need a Union to give us these things, that hecould give them to us himself." Hagemeyer furthertestified that McKeehan asked Prim why he waited untilthe Union came in to tell them about these things, to whichPrim replied that the club had been in the process ofgetting insurance for them. Prim then went on "to tell usabout Hanley's gang and what a mobster gang they wereand how he had beenin jailand wanted to know if this wasthe kind of leader we wanted, if this was the kind of unionwe wanted." Hagemeyer then said Prim made a statement"to the effect that he could get any number of people tosay that we were thieves and that we could all be replacedat any time and then see what kind of a situation we wouldbe in."According to McKeehan, when Prim came in, he wasvery red-faced and waving his arms and asked in a loudvoice "who signed up for the Union? I have reports that allmy swing shift signed for the Union." She stated thatsomeone asked about job security, which the Union waspromising, and Prim said the Union could not get us jobsecurity,"that only the employer could give us jobsecurity." She then asked about reasons for termination,and Prim said he always gave reasons. Marie Bennettasked what about the termination of George Redican, towhich Prim replied, this had nothing to do with theconversation.The subject of job securitywas againdiscussed, and Prim was quoted as saying, "If I want tofire anybody, I can do so and I can get 15 people to swearor testify that they are a thief, then let's see them get ajob."According to McKeehan, Lorraine McSkimmingscame in, put her arm around Prim and said, "What are you'0 The "21 Pit"is that area in the casino where the blackjack or"21" game tables are located Respondent operatesfrom 15 to 17tables(depending on the time of year)located on either side of anaislewhich runs the length of the pit Supervisors constantlywatch and supervise the play,either by standing by or walkingback and forth PRIMADONNA CLUBgoingto do for us Big Daddy?" to which Prim replied,"Oh, I'mgoingto take care of all of you." McKeehanadded that Prim said he was going to get us insurance andpaid vacations, and showedpicturesof Hanleystating, "Isthis the kind of people you want to run your jobs? They arenothing but a bunch of hoods and racketeers and all theywant from you is your money."Verda Wilson testified that Prim said, "I have been toldthat all of the swing shift people signed cards ... all youhave to do is come to me. You don't need a union to dothese things. . . . I am going to give you paid vacations. Iam goingto see to it that you have insurance and otherbenefits. I will do all these things for you. I have beenmaking plans and you will all receive a letter about thistomorrow." According to Molly Turnbow, Prim said thatwe didn't need a union; that he could give us all the thingsthat a union could.Hagemeyer, McKeehan, and practically all witnesses forboth General Counsel and Respondent testified that, priorto this time, no one from management had mentioned paidvacations, paid holidays, or hospitalization.Prim stated that when he came in, the girls were lookingat clippings taken from Las Vegas newspapers referring tothe Union. He was asked about job security and replied hehad never heard of job security in a gambling house. Hetold them they were going to get healthinsurance,"we hadalready started it." As to job security, he said, "the Unioncouldguarantee[promise?] them anything, but couldn'tguarantee them anythingunlessI agreed to it." Prim saidhe couldn't give seven holidays. "I might get in two," and"I told them that I could do anything for them that theUnion could do for them." With respecttounionleadership, while the girls were looking at clippings (whichreferred to alleged violence andcriminalcharges involvingcertain unionofficials), Prim said "that's the type of unionthat you might be involved with here." Prim denied askingabout who signed up for the Union, and denied saying thathe had reports that all of his swing shift signed up for theUnion. He further denied any statement to the effect thathe could fire anybody he wanted to, and could get anynumber of people to testify "they were a thief." Primstated he told the girls they would get a letter the nextmorning outliningthe Company's position.Thosematters asto which testimonyis inconflict whichmay bematerialare: (1) Whether Prim asked who joinedand said he had been told all or most of his swing shift had;(2)whether, and to what extent Prim promised paidvacations, paid holidays, and paidinsurance;(3)whetherPrim stated he could fire anyone he wanted and havewitnesseswho would testify he (or she) was a thief.Further, if such statements were made, in what context?And what do they signify?In addition to the testimony of McKeehan and Wilson,that Prim said the swing shift signed cards, Respondent'switness Curtis testified she believed Prim said, "He hadheard most of the club signed up" and McSkimmings, aRespondent witness, testified "he (Prim) said that he hadheard rumors that a great deal of us had signed." Theforegoingindicates,contra to Prim's denial, that he had" In July 1964, by resolution of the Board of Directors, theCompany had adopted, effective immediately, a vacation plan forthemaintenance department, keno department,slotmachinemechanics, and casino cashiers Previously, only business officeemployees and employees covered by contract with BartendersLocal 86 and Culinary Workers Local 45 had received vacationsChairman Prim expressed a desire to extend vacations to the restof personnel"in gradual steps as financial condition of company115asserted that all or most of his swing shift had joined, and Ifind that he made such a statement. If he asked, "Whosigned up?" (as testified to by McKeehan) followed by areference to "I have reports that all my swing shift signedup for the Union" it would appear at most, to be part of atotal statement rather than an attempt at interrogation.However, I do not find that Prim said "who signed up"sinceit isnot referred to by any other witness who testifiedin detail.While the assertion of knowledge as to the swingshiftsigning,is not alleged or found to be an unfair laborpractice, it does indicate knowledge by the Respor?-nt ofunion activities and membership of its employees.As set forth, Prim admitted stating that the employeeswere going to get healthinsuranceand that he had said hecould not give seven holidays, but might "get in two."Testimony of practically all of General Counselwitnesses and of Respondent witnesses, Curtis andMcSkimmings were that he said he was working on, andthey would have paid vacations and insurance. Accordingto Respondent witness Bennett, Prim said insurance wasin the making, and he would like to give vacations.Respondentwitness,McSkimmings,oncross-examination, testified as follows:Q. Did Mr. Prim tell you at that meeting you didn'tneed the Union to get vacation benefits andinsurance?A. Yes.Q. He said that he could get them for you, right?A. Yes.Q. All you had to do was go to him and ask him,right?A.He didn't say we had to come to him and askhim.We did ask him. We would like to haveinsurance.Q. Didn't he said at the meeting that the benefitsyou wanted could be obtained by asking him withoutgoing to the Union?A. Yes.The testimony of Hagemeyer, Wilson, Turnbow, andCurtis was to similar effect. As set forth, Prim himselfadmitted saying, "He could do anything for employees theUnion could do." By itself, this may be nothing more thana proper declaration of fact, but in connection with otherassertions and context, it can be construed as a promise todo certain things the Union had promised to do as analternative to union organization.Respondent, however, contends otherwise and says itwas introducing an insurance program and proposingvacations and holidays in accord with plans previouslyconsidered and adopted by other departments, and inorder to meet competition. It offered evidence that itadopted a vacation program for certain other employees byaction of the Board of Directors in July 1964,2 t but did notapply it to all employees because of financiallimitations,and that thesameprevented the introduction of aparticipatinginsuranceprogramwhichPrimhadpurportedly discussed as early as 1963.However, no showing of improved financial position wasmade, and no participating insurance program or vacationpermitted " Consideration of a participating group like insuranceplan"wasdeferredforfutureactiondue to financialcommitments of the Company " No further meetings of the Boardof Directors relative to insurance benefits, vacations (or holidays),were held prior to the discussions and announcements relatingthereto in April and May 1965 set forth above and the introductionof participating insurance in May and June 116DECISIONSOF NATIONALLABOR RELATIONS BOARDorholidayproposal covering casino employees wasinstituted or proposeduntilafter the Union commencedorganizationalactivities.Respondent'sSecretary-Treasurer Mooney was asked who brought up the subjectof a group insurance plan in 1965 and when. Mooneyreplied he believed Prim did in May.22 As for the allegedloss or threat of loss of employees to competitors becauseof lack of these programs, the record shows that theprograms at two of its largest competitors have been ineffect for years. One, Harold's Club, had a paid vacationplan for employees since 1960 and a participating groupinsurance for approximately 13 years,23 and the other,Harrah's,hasgivenparticipatinggroup insurance,vacations, and holidays to casino employees for severalyears.Further testimony indicated that practically allpresentemployeesofPrimadonnawere formerlyemployed at other clubs. There is no testimony that theRespondent was actually unable to obtain help during thesummer peak season, and in fact, as set forth hereinafter,it terminated three employees on one shift within 2 days,early in August during the busy season.From the foregoing and the entire record,it ismanifestthat no definitive plans to put into effect participatinginsurance, vacations, or holidays had been projected priorto the advent of the Union.24 Moreover, even discussion ofextension of participating insurance and vacations toemployees here involved had been shelved because offinancial commitments, and there is no evidence of anychange in this respect. Nor was there indicated anycompetitive pressure in 1965 different from that existingfor several years prior thereto which was not shown tohave resulted in any inability of Respondent to obtain anadequate staff.25Accordingly, I find Prim on April 26, 1965, made suchpromises relating to insurance, vacations, and holidays, asstated by McSkimmings,et al., supra,to cause employeesto abandon the Union or not to join or participate in theUnion or its activities. I do not find any promise to grantpay increases other than the statement that he could doanything for the employees that the Union could do, which,apart from a more specific context, I do not infer as apromise to give a pay increase.On or about April 27, Respondent distributed to allemployees the announcement previously referred to inwhich it stated:...Management of the Primadonna Club over thepast several months has been planning a fringebenefit program which consists of paid vacations,hospitalization, insurance benefits, and paid holidays.We are starting with two paid holidays-(Thanksgiv-ing Day and Christmas Day.)26 This plan is in processof being finalized. We want you to clearly understandthat we were working towards these plans prior to thisattemptedorganization,and in fact portions of theseitActually, the letter from Respondent to employees datedApril 27, following the discussion between Prim and certainemployees on April 26, 1965,supra,also refers to group insuranceas well as vacations and holidays as set forthtnfra.21 It appears that the first knowledge by Primadonna of detailsof the plan at Harold's Club was obtained during the course of thehearing in this case24Hence, cases cited by Respondent such asT L. Lay PackingCompany,152 NLRB 342, andDerby Coal & Oil Co,139 NLRB1485, are inapropos.25Here too, cases cited by Respondent dealing with benefitsgranted,due to competitive pressures, are inapplicableis These holidays were not putintoeffecton advice of counselfollowing the filing of a petition with the NLRB Regional Office byplans have heretofore been put into effect in regard toother departments in the Club. Inthe event you arerepresented by the Union, these matters will be subjectto negotiation.(Emphasis supplied.)Ifind the promise of benefit contained in thisannouncement as well as Prim's statements of April 26 tothe effect that the employees would be given insurancebenefits, paid vacations, and paid holidays to constituteinterference with, restraint, and coercion of employees inthe exercise of rights guaranteed in Section 7 of the Act inviolation of Section 8(a)(1).About May 10 and 14, 1965, Respondent caused andpermitted representatives of an insurance company tosolicitemployees enrollment in a participating grouphealth insurance plan, and on June 1, 1965, said planbecame effective pursuant to an announcement ofRespondent issued late in May which read: "We arepleased to notify you that the group insurance planrecently discussed with you goes into effect June 1, 1965.As you knew, the Primadonna Club is paying half thepremium on this plan...."I find that by causing such solicitation for enrollment insaid plan, Respondent further interfered with, restrained,and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act in violation of Section8(a)(1) thereof.Respondent vigorously denies that Prim, on April 26,said he could "fire anyone and have 15 persons say he wasa thief" or words to such effect. A preliminaryissue iswhether or not it is necessary to resolve credibility in thisrespect.The General Counsel contends this statementsupports an allegationL7 that Prim "threatened to fire allunion members and hire nonmembers of the Union in theirstead." I have carefully analyzed the testimony as to thecontext in which this alleged statement was made, some ofwhich is set forth above. Respondent claims anydiscussion as to right or ability to terminate related to oneRedican and to nounionissue.While not precisely"pinned down" in the testimony, the alleged discussion asto discharge or termination appears to relate, follow, or beconnected to a discussion of union security.28 Accordingly,the claimed assertion would seem to be at most a threatthat the Union could or would not be effective in dealingwith discharge grievances. Thereisnoallegation in thecomplaint as to such. Rather, the General Counselcontends that by such statement, Prim threatened todischarge employees for joining the Union. I am unable todraw such an inference from the testimony relating to thediscussion with Prim on April 26.3.Conduct of George PiazzaSubparagraph (e) of paragraph VI of the complaintalleges that on or about April 27, 1965, George Piazza, shiftthe Union April 28, which Respondent learned of April 30t' Subparagraph(b) of paragraph VIisAlthough in accord that Prim had said words to the effectthat he could fire a person and get witnesses to say the person wasa thief, the witnesses for the General Counsel could not all placethe context of such claimed assertion.Hagemeyer and Wilsoncould not recall what preceded it. McKeehan,Hansen, andTurnbow testified that it followed a discussion of job security inwhichPrim asserted only the Employer could give it. Respondentwitnesses Bennett and McSkimmmgs had no recollection of anydiscussion of job security Respondent witness Curtis and Primhimself admitted a discussion of job security,but they, Bennettand McSkimmings,denied that Prim made any statement about"firing" and having witnesses who would call a person a thief PRIMADONNA CLUBmanager, interrogated an employee concerning his signinga unionauthorization card. Employee lone Paulk testifiedthat Piazza interrogated her on April 25. She said he askedher on that date whether she had signed an authorizationcard, and after trying to avoid answering him, she repliedthat she had. Piazza admitted interrogating Paulk, butclaimed that it took place on April 18, and that she hadrefused to answer whether or not she had joined the Union.Piazza admitted that he had interrogated practicallyeveryone on his shift, and named six persons specificallywhom he had questioned. One of these, Turnbow, testifiedthat Piazza had questioned her on April 21 after she hadsigned a card, and that she admittedsigning it.Piazzatestified that he had questioned her, that she had admittedsigning acard,but claimed that the date of theinterrogation was April 18. It is evident from the card inevidence, dated April 21, that if Turnbow answered "yes,"as testified to by both her and Piazza, then theconversation must have occurred on or after April 21. Inthe light of this and the testimony of Paulk, I am convincedthat Piazzais inerror, and the conversation with Paulkoccurred on April 25, and was as testified to by her. This issufficiently related to the allegation in the complaint tosupport a finding that Piazza interrogated her as alleged insubparagraph (e) of paragraph VI of the complaint.20 I sofind and that suchwas inviolation of Section 8(a)(1).Subparagraph (f) of paragraph VI of the complaintallegesthat George Piazza threatened an employee whohad signeda unionauthorization card on or about April 27,that he would have the employee "blacklisted" in thegambling industry in Las Vegas, Nevada. The evidence insupport of this consists of the testimony of lone Paulk thaton April 27, Piazza asked her why she had signed anauthorization card and if she wouldsigna deauthorizationcard, to which she responded, she did not know; that sheasked him why he was picking on her, to which he repliedthat he was not, but was talking to her as a friend; she thensaid he wasn't her friend because she had just met him.Whereupon he said "You know in Las Vegas, thereis a listof people who belong to the Union and they can't get jobsanywhere." She looked away and Piazza laughed.Piazza admitted having a conversation which he said hecouldnot recall, but denied seeking to obtain adeauthorization, and denied any reference or statementabout blacklisting in Las Vegas. The question is, does thisstatement,ifmade, constitute a threat on his part toblacklist Paulk in Las Vegas. One related item which maybe pertinent,is a statementthat Piazza allegedly made toanother employee, Molly Turnbow, who said that Piazzaasked her, "if the Union didn't get in,where did we thinkthat we would be able to work." She said that she didn'tanswer him. Piazza denies making such a statement toTurnbow. Was the statement to Paulk (whose testimony Icredit in this respect)30 a thinly veiled threat to blacklisther in Las Vegas, or was it merely an observation made inthe hope that it might have an effect? Piazza was a lesserrepresentative of the Company; what his connections inLas Vegas would be, are conjectural. Prim, the head of theCompany, according to testimony, did have connections in25As indicated, Piazza also had interrogated practicallyeveryone on his shiftat one timeor another, and some of themwithin a short time period in relation to April 2730 Paulk appeared to be a disinterested and credible witness,while Piazzawas an interestedsupervisor of Respondent Piazza,also on numerousoccasions, admittedly manifested a directinterestin union activitiesand his opposition thereto31 (See In 30,supra,re Piazza) It should be further noted that117Las Vegas. On the other hand, the individual to whom thestatement was made, Paulk, continued in the employ ofthe Company up to the time of the hearing without anyapparent repercussions. While not free from doubt, I thinkthat the ambiguity here should be resolved in favor of theRespondent, and, accordingly, I do not find that thestatement, as made, amounted to a threat to blacklist.Subparagraph (j) of paragraph VI of the complaintalleges that on or about May 24, George Piazza threatenedan employee that, if the employee solicited for the Union atany time and at any location on Respondent's premises,the employee would be discharged. It appears that onMay 24, an employee, Lucille Hagemeyer had stopped todiscuss the Union with one or more employees who wereon duty, and then proceeded to the ladies' dressing room.Piazza saw her and ascertained that there was a discussionwith respect to the Union. He subsequently proceeded tothe ladies' dressing room, knocked on the door, and whenHagemeyer came out, told her, according to her version,that she was not to solicit on behalf of the Union at anytime and "I mean it." Hagemeyer said she had spoken tojust one employee who was at work. According to Piazza,she had spoken to several employees who were working,and he had told her that she was not to solicit or botheremployees while they were at work. He denied that he toldher that she was not to solicit at any time and deniedsaying "I mean it."Hagemeyer quit her employment that day, assertingthat, if she couldn't speak to fellow employees, she didn'twant to work there any more. There is no evidence (otherthan the McGoldrick employment incident post) that theCompany prevented employees from discussing the Unionduring their nonworking time or during their breakperiods, and in fact there is testimony from severalemployees that they discussed the Union during suchperiods. In addition, there is no question that Hagemeyerhad discussed the Union with at least one employee whowas at work, following which, Piazza had spoken to her.Under these circumstances, there are two questions:(1)was Piazza's statement (which I find was made asclaimed by Hagemeyer) 31 the equivalent of a threat ofdischarge, or merely an implied warning that, in the eventshepersisted in such conduct, certain unspecifiedconsequences might follow; (2) was Piazza's statementimproper as applied to the factual situation which gaverise to it. I have difficulty in finding that the statement wasanything more than a warning or possible threat of certainnondesignated consequences in the event of continuationof solicitation, but not necessarily of discharge. Hereagain, the burden is on the General Counsel to establishmore clearly the consequences that could be expected toflow from such a statement. I do not think he has done so.In addition, the statement made in relation to the incidentas it occurred, would be proper, that is to restricting orlimiting employees from such discussion during actualwork time. Considering this, the fact that the Respondenthad not (except in the McGoldrick hiring incident)restricted employees' discussion of the Union duringnonwork time, and the ambiguous nature of the allegeditisunlikely, unless specifically so instructed, that Piazza, inresponse to the solicitation of employees by Hagemeyer, woulddistinguish between work and nonwork time, and it would not beunusual for him or anyone else to be emphatic in seeking toprevent interference with work While Hagemeyer may have beensomewhat bitter, upon consideration of the foregoing and hertestimony, as a whole, I credit her version299-352 0-70-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat (even accepting the statementas setforth byHagemeyer), I would find that there was no violation asalleged in subparagraph (j) of paragraph VI of thecomplaint.4.Conduct of Herbert GrellmanSubparagraph (h) of paragraph VI of the complaintalleges that on or about May 2, Herbert Grellmaninterrogated an employee as to the identity of otheremployees who had signed union authorization cards.Subparagraph (k)ofparagraph VI alleges that, onunknown dates between May 1965 and August 6, 1965,Grellman threatened employees that the workingconditions of employees who joined the Union would beadversely affected thereby. The testimony of Lee Eulert,an alleged discriminatee, was to the effect that in aboutthe third or fourth week of April, she had a conversationwith Grellman in which he asked her "If I knew if any ofthe girls on our shift had signed cards with the Union and Itold him that I did not know if they had or not." Grellmanadmitted, "I asked her if she knew anyone who had signedthe union card and she says `no' and that was it." Whilethis latter is literally not identical with the allegation of thecomplaint in that it does not purport to request the identityspecifically of employees, it was a question directedtowardknowledge as to other employees signingauthorization cards and hence, within the ambit of theallegation of the complaint and obviously litigated as such.Eulert also testified that she had had a conversationwith Grellman about the second week in April in whichthey were talking about the Union. She asked him what hethought about their joining it, and "he told me that hewould advise us not to fool with it because if we did wewould be in trouble with our jobs." Grellman denied anysuch conversation.Reta Bowen, one of the alleged dischargees herein,testified that sometime between June 8 and July 4, she hada conversation with Grellman involving the Union, and toldhim: "Well I don't see how it could do any harm. It mightdo a lot of good." Subsequently she added that she waswilling to take the chance that it might. Grellman told heras he was leaving, "Well, you'd better be careful, it justmight not be smart to get mixed up in that sort of thing."Grellman deniedmaking this latter statement, butadmitted having a conversation with Bowen at the timeindicated in which Bowen said she couldn't see how theUnion "could do any harm."32Grellman's testimony, at certain times, was somewhatconfusing, particularly with respect to dates of occurrenceof events as to which he made assertions and subsequentlychanged his position, yet denied he had given the changesany thought.On the other hand, with respect toidentification of an individual at the table of Lee Eulert inconnection with an incident pertinent to her discharge,Grellman was positive as to the identification of a manwhom he had seen for only a relatively brief time on thatparticular evening. His exact identification as will be setforth in more detail subsequently, was contradicted by thedefinitebut less positive identification of the sameitRespondent contends that since Prim and Roberts issuedinstructions about April 30, that its supervisors were not todiscuss the Union with employees, that neither supervisors northey would discuss it thereafter This incident, and numerousothers, which I find herein occurred thereafter, indicate that,although such instructions may have been given (as testified to byRespondent officials), they were not always followedindividual by Respondent's Shift Supervisor Troye, and bythe identification made by Eulert. In addition, Grellman,as set forth hereafter in certain instances during histestimony, appeared to be either unduly hesitant orevasive, and in others to vary answers, depending onwhich counsel was interrogating. On the other hand, Iconsider the testimony of Eulert to be forthright andhonest. The testimony of Bowen was also presented in adirectmanner and without hesitation. I' credit thetestimony of Eulert and Bowen as to the conversationswith Grellman, and find by such interrogation and threats,Respondent violated Section 8(a)(1).''"5.Additional conduct of RobertsSubparagraph (o) of paragraph VI of the complaintalleges that Allen Roberts, about June 1965, interrogatedanemployeeconcerningtheunionactivitiesofRespondent'semployees,andsubparagraph (p)ofparagraph VI alleges that Roberts, about June 1965,instructed an employee to inform him if the employee wascontacted by the Union. The evidence, in support of theseallegations, consists of the testimony of Florence Dyer thatabout June 2, Roberts asked her whether she had beenconfronted by any union organizers, and she told him shehadn't. Roberts said this wasn't the right union, and shetold him she belonged to a union before, and thought theUnion would be good if there wasn't the right-to-work law.When she left, Roberts asked her to inform him if she wereapproached by anyunion organizersin the future. Robertsdenied having any such conversation with Dyer. Withrespecttotheallegationofsubparagraph (o)ofparagraph VI of the complaint, the foregoing does notappear to constitute interrogation concerning the unionactivities of employees generally, but may be viewed asinterrogationofDyerwithin themeaning of thatsubparagraph. The latter part of Dyer's testimony wouldsupport the allegations of subparagraph (p), assuming thatit is credited. For reasons more fully set forth hereafter inconnection with other matters relating to Dyer and thedischarges of Bowen and Eulert in which Roberts isinvolved, I credit the testimony of Dyer as to the aboveconversation, and find by such interrogation and request,Respondent violated Section 8(a)(1).6.Additional conduct of PrimThe remaining allegations of violation of Section 8(a)(1)contained in paragraph VI of the complaint involve allegedstatements or actions by Ernest Prim, president ofRespondent. These will be taken up seriatim. The firstone, subparagraph (g) of paragraph VI of the complaint,alleges that about April or May 1965, Prim asked thespouse of an employee whether the employee had beencontacted by the Union, and told the spouse to advise theemployee that the employee would be discharged if theemployee joined the Union. This relates to a conversationpurportedly involving one Darius Dyer, the husband ofFlorence Dyer, one of the alleged discriminatees herein.Dyer testified initially that about the latter part of April1965, he had a conversation with President Ernest Prim,iRAlthough subparagraph (k) alleges unknown dates betweenMay and August 6, and the testimony of Eulert, set forth above,relates to the middle of April, the matter was fully litigated at thehearing, is within the scope of theallegationsof subparagraph (k),and is clearly covered under Section 8(a)(1) of the statute which isallegedly violated under the complaint, and, hence, will support afinding in this case PRIMADONNA CLUBwho had slipped on the ice thatsameday and injured hisarm, which was in a sling. Subsequently, after evidencewas adduced that Prim had injured his elbow and seen adoctor on March 24, Dyer changed his testimony to placethe conversation as occurring on March 24.Dyer testified that he first spoke to Prim and asked himhow he hurt his arm, that Prim asked him if his wife hadbeen approached by union members or union organizers,to which he replied, not to his knowledge; that Prim thentold him that his wife was a good employee and a goodworker and asked him to talk to her and tell her not tobecome involved with the Union; that he also told him totell her not to become affiliated with the Union because, ifshe did, that she would be fired. "They would fire anyonethat did become affiliated with the Union."Prim, not only denied the conversation, but denied thathe had ever met Dyer or seen the man before. On the otherhand, Dyer testified he first met Prim in 1958 and talked tohim many times, and had driven Prim to the airport in acab on many occasions during 1958-59." Testimony alsoindicated that Dyer had been in the club to pick up his wifeon quite a few different occasions, and that he had beenseen speaking to Prim on some of these. Eulert sotestified, and Dyer's daughter testified that Prim had comeover and spoken to them on a particular occasion in 1964.Whether or not Prim had a very good recollection of Dyer,isa matter that may be debatable, particularly where agood many of the alleged incidents in which he hadpurportedly seen or talked to Dyer occurred some yearsago, and in view of the numerous, thousands of peoplePrim sees in the course of business operations. However, Iconclude that Prim had seen and spoken to Dyer.Accordingly, to the extent that he denies having seen ortalked to Dyer, I would not credit Prim's testimony As towhether Prim had the alleged conversation with Dyer,there is a more difficult problem raised by the fact thatDyer first testified to its occurring late in Aprilat a timewhen it could reasonably have occurred, but subsequently,changed his testimony following submission of the medicalrecords relative to the time when Prim injured his arm.This resulted in placing the alleged conversation onMarch 24. The General Counselclaimsthat Prim waswell aware of union activity at that time. The only evidenceto indicate this is that Prim knew of the Union's activity inLas Vegas where an election had been ordered at theEl Dorado by the National Labor Relations Board by adecision issued on March 11. The only other testimony asto union activity in Reno was from theunion's secretary-treasurer that union activities had commenced in Renoabout March 15, but he did not specify that any occurredat the Primadonna.The record contains repeated references to organizingactivities at the Primadonna in April, but none priorthereto. The first cards that were signed, which are inevidence, are dated April 9 and 10. The first conversations" Dyer recounted details about conversations with Prim, rehow Dyer's wife and baby were, one about his becoming a dealer,and one about Pnm's wife "Donnagoing to some type ofschool" (see fn.36,infra,for rebuttal testimony that Prim had nothad a wife named "Donna"), and a conversation with Prim on oneof the "at least two times" that Prim cashed checks for him Dyeradmitted that, on at least one occasion, Prim declined to cash acheck from out of State35 She spoke to Grellman,infra,about the end of April, herconversation with Roberts was about the beginning of June andshe did not join the Union until June36Dyer testified that Prim, during a conversation, had referred119or alleged conversations or discussions by managementwith individuals appear to have occurred about the middleof April and to have become more extensive from aboutApril 18 until the end of the month.Based on the foregoing, it is exceedingly difficult to seewhy Prim would have made the alleged statement toanyone on March 24. In addition, it isnot clear why hewould have made it to Dyer about Mrs. Dyer at that time.There is no evidence of her interest in the Union untilmuch later.35 Further, while Dyer indicated and may havethought that he and Prim were very friendly, the testimonyas a whole does not support this, including particularly therefusal on Prim's part to cash a check for Dyer, thetermination of Mrs. Dyer in 1959 when her baby was sickand Dyer's referral to Prim's wife'sname asDonna.36Based on the foregoing, I am compelled to find that thealleged conversation between Prim and Darius Dyer didnot take place, and I accordingly so find.Subparagraph (1) of paragraph VI alleges that aboutJune, Prim interrogated an employee as to the identity ofother employees who had signed union authorizationcards, and subparagraph (n) of paragraph VI alleges thatabout the same time Prim threatened an employee thatany employee who signed a union authorization card wouldbe fired. The testimony in support of this is of Lee Eulert.As set forth,supra,Eulert told Grellman in May she hadsigned a card. About a month later in June, according toEulert, she had a conversation with Prim in which theywere the only ones present; she was on a break, and Primwas standing by a cigarette machine and called her over.Prim asked her if she knew that the girls on the graveyardshiftwere signing cards for the Union. She told him shedid not, and that it was not her job to find out. According toEulert, Prim grew red in the face, waved his arms around,and said that he would advise us, "Not to fool with thatbecause if we did, he would eventually find an excuse tofireeveryone that didsigna card." Prim denies theincident in its entirety.Itappears logical that Grellman, who had admittedlyasked Eulert about whether she had joined the Union,would convey such information to Prim, and that Primmight thereafter inquire of Eulert concerning unionactivities.This is particularly true at the time involved,about the middle of June, at whichtimea Labor Boardrepresentation hearing involving Primadonna37 was inprocess.In addition, Eulert, throughout her testimony, appearsto be a credible, forthright, and reliablewitness.Also, aspreviously set forth, I have found, contrary to Prim'sdenial, that he told a group of girls on April 26 that he hadheard most of his swing shift had joined, andcontratoPrim's denial, that he was acquainted with Darius Dyer.Further, Prim, on occasions involving important matters,changed his testimony after first making positiveassertions.38to Prim's wife named"Donna." Rebuttal testimony of CompanyTreasurer Mooney indicates Prim at no time had a wife or anychildren(so far as he knew) named Donna (Perhaps the"Donna"in Primadonna misled Dyer)3' The LaborBoard hearing was held June 15-18's Illustrative are the following Prim first said he discussed thedischargesof McGoldrickand BowmanwithRoberts in person,and subsequently altered this to testify that the discussion was bytelephoneAlso,Prim testifiedtocertain restrictions as toMcGoldrick'sorganizingfor the Unionwhile employed atPrimadonna, and subsequently varied his testimony as to suchrestrictions(See,infra,for a fuller discussion ) 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe fact that the asserted threat to Eulert was not in factapplied to all persons, does not prove it was notmade-threats are often made for effect without intentionof completion, or for that matter, even partial execution. Inevaluating the testimony as a whole, I credit the testimonyof Eulert as to this incident, and find such interrogationand threats violated Section 8(a)(1).Subparagraph (m) of paragraph VI of the complaintalleges that about June, Prim stated, in the presence of anemployee, that everyone having anything to do with theUnion would be fired. The testimony in support of thisallegation is that of Florence Dyer, who said that a week ortwo or three after she claimed to have the conversationwith Roberts concerning the Union, about June 2, thatshe was sitting at an empty "21" table about 2 feet fromone occupied by Roberts and Prim when she overheardPrim say something derogatory about the union leaders,and that he would "fire anyone having anything to do withthe Union." Dyer said all she heard was this statement,which was in a louder tone of voice. After hearing theforegoing, she got up and left. Roberts and Prim deny thatany such conversation ever took place. Respondentcontends that Dyer is fabricating this testimony, and that itcould not possibly have occurred when she said it did.Respondent points out that it could not have occurred 2 or3 weeks after the conversation on June 2, since Roberts atsuch time, was in the hospital. The General Counselcontends that Dyer's testimony is to the effect that it wasfrom 1 to 3 weeks after the incident of June and thatRoberts did not go into the hospital until June 13, so thatthe conversation could very well have occurred within thetime specified by Dyer, who was not positive as to justwhen it took place. Respondent also claims that the casinowas much too noisy for Dyer to have overheard anyconversation, that at 9 o'clock in the morning in June, itwas a bedlam of noise. Actually, Dyer was seated within 2feet of Roberts and Prim, according to her testimony,39and it would appear to be possible to hear a conversation,particularly if voices were raised. Obviously, if this werenot so, the dealers could not hear what the players had tosay, and vice-versa, so that as to this facet of the matter, Iwould conclude that it was possible for Dyer to hear. Butas to whether or not the alleged conversation occurred,there are some other questions. It is evident from thetestimonyofDyer, that it was possible for thisconversation to have taken place before June 13, so that asto that aspect, I would conclude that it could haveoccurred. The difficulty is, why would Prim make such anassertion to Roberts? It is argued by the General Counselthat Roberts had spoken to Dyer about June 2, and that thestatement by Prim was intended to influence Dyer, whohad indicated that she would not be averse to the Unionexcept for the Nevada right-to-work law. It is also true,that the representation proceeding was impending aboutthis time, and a hearing therein was held a few days later.On the other hand, Dyer could recall nothing thatpreceded the conversation and nothing that occurredthereafter. It is argued that she wasn't paying attention,and noticed this conversation only because it was in alouder tone of voice. The question is still why suchassertion.One possible explanation is that Prim wasseeking to influence Dyer by such statement, and that hisvoicewas raised for this purpose. Other than thiscontention, there appears to be no particular reason whyPrim would make such a statementto Robertsat the time.Prim and Roberts did not carry out any such threat as toemployees generally, and there is no direct evidence toindicate that they meant to influence Dyer at that time inconnection with her assertion of apparent support for theUnion, which as stated by Dyer, was somewhat qualifiedbecause of the Nevada right-to-work law.40 Here again, theburden is on the General Counsel to prove the case. Thecircumstances and situation were such that it would seemthat Dyer would hear something other than this particularassertion, and there does not appear to be a clearlymanifested purpose in making such a statement in themanner claimed.While I recognize that a similarstatement was made by Prim to Eulert, which I havecredited as having been made, this is a two-edged sword.On the one hand, it can support the contention that Primmade the threat as stated by Dyer. On the other hand, ifPrim made the statement directly to Eulert, as I havefound, why did he not likewise make the same statementdirectly to Dyer if he intended to influence her? Inevaluating all the evidence in this incident, I conclude thatthe statement was not made as claimed by Dyer.Subparagraph (r) of paragraph VI of the complaintalleges that about July, Prim informed job applicants thatemployees must agree to refrain from any union activity asa condition precedent to employment by Respondent, andsubparagraph (s) of paragraph VI alleges that, about thesame time Prim told an employee that the employee wasnot to solicit for the Union at any time on the Respondent'spremises.The evidence, as to these alleged incidents, relates tothe employment of one Mike McGoldrick, of whom morewill be said subsequently in connection with the dischargeof Ronald Bowman. McGoldrick was employed by theRespondent pursuant to the instance and request of oneAnitaNewman, who had at one time worked at thePrimadonna, and was a friend of Prim. Prim subsequentlyhelped her obtain a job at the El Dorado in Las Vegas. Shethereafter engaged in organizational activities for theUnion at the El Dorado, which had evidently resulted incertaincomments to Prim from the El Doradomanagement. McGoldrick was known as a (nonpaid) unionorganizer.When Newman suggested to Prim that herfriendMcGoldrick be employed, Prim mentioned to herthat she had caused him embarrassment at the El Dorado,and that McGoldrick was an organizer. A discussion thenensued at which the question of McGoldrick's organizingfor the Union was considered. According to McGoldrick,Prim said, "He said he would employ me if I did notorganize or talk on behalf of the Union while I was workingin the Primadonna during the working hours of the shift."McGoldrick agreed to these terms, and Prim then got himan application blank. Several days later, Prim metMcGoldrick and Newman in the restaurant of thePrimadonna, and a discussion ensued as to McGoldrick'semployment. According to Newman, Prim said that hewould take McGoldrick over and introduce him to Robertsand "reminded him at that time that he should not speakunion in the store during working hours or sign up hispeople" to which McGoldrick agreed, and they went overto see Roberts. Thereafter, McGoldrick was employed.1" The tables are 2 feet, 2 inches apart, so if Dyer were that40 It undoubtedly did indicate a favorable attitude toward theclose, she would have had to be at the end of the table nearest toUnion, which would be important, particularly in the event of anthe end of the table where Roberts and Prim were, with them atelection, which was imminent at the time of Dyer's termination onthe closest end of that tableAugust 7, discussedinfra. PRIMADONNA CLUBAccording to Newman, about 10 days or 2 weeks later,she had a conversation on the phone with Prim who saidthat one of his bosses had told him that McGoldrick wastalking about the Union, and that he "wanted to remindMichael not to talk about the Union." According to Prim,at the time of his first discussion with Newman andMcGoldrick he said, "How can I give him a job? You justgot throughorganizingone place for the Union. If I put himin there,he is going to organizemy place." Further quotingPrim, Newman replied, "No, he will not do that. He willnot tryto organize it as long ashe is working." Prim thensaid, "All right,as long ashe is working in there and don'ttry to organize my place. When he goes outside that placehe can do whatever he wants to do. That's your businessand hisbusiness." Subsequently, at thetimethat Newmanand McGoldrick had the discussion with Prim in therestaurant,according to Prim, he had a further discussionwith McGoldrick about the Union as follows: "He said thathe would not discussthe union as long ashe was workingin the place and I said `that's all I want, that's the onlything as long asyou are working in the place don't try toorganizemy place."'After McGoldrick had been employed fora time (andapparentlywas anactingsupervisor),hehadaconversation relating to the Union with McKay, asupervisor. McKay reported this to Prim who said he toldMcGoldrick, "I told him `Mike you gave me your word,Mike. You told me you wouldn'torganizemy place"' andthatMcGoldrick replied "I haven't." Following anovernightrecess duringwhich Prim admitted havingspoken with his counsel, he testified as follows: "I told Mr.McGoldrick that I didn't want him organizing my clubwhile he was on duty. After his duties were over, and hewas off shift, he could do anything he wanted to. But aslong ashe was on shift, and on shift and working on thetable, I did not want him discussing it with the otherdealers.Now after he walked outside, he could dowhatever he wanted to do or walk any placein theplace aslong ashe was not working at that particularmoment."The foregoing is set forth in detail because of the evidentambiguity in the original testimony on the part ofMcGoldrick as to what was told. It is evident from all of thetestimony and particularly Prim's statementwith respecttoMcGoldrick's promise or alleged promise not toorganizethat Prim in employing McGoldrick had in mindthat McGoldrick would not doany organizingin the club.While he probablygaveno particular thought to thequestion of working time or nonworkingtime, itappearsclear that he did not contemplate any organizing byMcGoldrick during the time that he would be working inthe club or during the club's working hours regardless ofwhetheritwasworking or nonworkingtime.As previouslyindicated, the club did not enforceany rule against uniondiscussion or union solicitation during nonworking timeand I do not consider that it had any such rule. However,in the case of McGoldrick, I conclude and find that acondition of his employment was that he would notorganizein the clubduringthe working hours of the club4twhether he was on work time or nonwork time.In his subsequent testimony, as set forth, Prim tried toqualify the restriction of McGoldrickas limitedsolely towhen he was supposed to be actuallyworking. But iti1This would ordinarily be 24 hours a day41 Piazza admitted to questioning practically all of the shift andspecifically Turnbow, Hagemeyer, Wilson, Curtis, McSkimmings,and Bennett. Piazza denied telling Wilson that her unionboyfriend had been picked up and he also denied stating to her or121appears evident from his earlier testimony and from theremark previously referred to aboutMcGoldrick'sorganizing in spite of his promise not to organize, that Primhad not expected McGoldrick to do any organizing in theclub. I do not find that the Respondent intended to invokeany general rule against solicitation, but I find that byconditioningMcGoldrick'semployment on his notorganizing or soliciting for the Union at any time on itspremises,Respondent violated the Act as alleged insubparagraph (s) of paragraph VI of the complaint, andthat such was in violation of Section 8(a)(1). However, I donot believe that the evidence will support a finding thatMcGoldrick or anyone else had to agree to refrain from anyunion activity as a condition of employment, andaccordingly do not find any violation as alleged insubparagraph (r) of paragraph VI of the complaint.E. Alleged Discriminatory Discharges in Violation ofSection 8(a)(3) and(]) of the Act1.General discussionIn resolving cases of alleged discriminatory discharge,certain elements ordinarily should be considered. First,was there evidence of interference, restraint, and coercionunder Section 8(a)(1) of the Act? As set forthsupra,I havefound such by the following; threats by Roberts ofdischargeforsigningunioncards,promisesbyRespondent officials of vacations, insurance, and holidaybenefits following union organizational activities, and asinducement to employees not to participate in or supportsuchactivities,solicitationofparticipationinaparticipatinggroup insurance plan, interrogation ofnumerous employees by Supervisor Piazza concerningunionmembership, interrogation of employees bySupervisor Grellman concerning union membership andunion activities, threats by Supervisor Grellman of loss ofjob or reprisal forjoiningthe Union, interrogation by ownerPrim of an employee concerning whether she knew certainemployees had joined the Union, a threat by Prim to anemployee of discharge of everyone who signed a unioncard, interrogation by General Manager Roberts of anemployee concerning union membership together with arequest by Roberts to inform him if contacted by the Unionor union representatives and, also the aforesaidlimitationofMcGoldrickuponhisemployment to unionorganizational activity outside the employer's premises. Inaddition, although not specifically alleged in detail, therecord reflects interrogation by Piazza of practicallyeveryone on his shift and repeated indications of hecklingof employees on his part, including: commenting to thegirls about a Las Vegas union election result; constantlyrequiring one of the dealers (Verda Wilson) to listen toremarks concerning the Union and its officials and,commenting concerning a purported union friend of herswho was arrested by the police one evening; referring toemployeeMollyTurnbow as "Union Molly"; and(according to Hagemeyer) to girls who were wearing shopstewards buttons as having their "union alls" on.42With respect to the foregoing matter, where there isconflict between the testimony of Piazza and Hagemeyer,Wilson and Turnbow, I have credited the latter. Piazzaanyone else anything about having "your union ails on " As to theconversations with Wilson and Turnbow, Piazza said he had beenfriendly with both of them for years and Wilson was also a goodfriend of his wife 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas trying too hard when testifying to convey animpression of objectivity toward the Union,while at thesame time it was obvious that even after purportedlyreceiving instructions about April 30 not to discuss theUnion,he continued to do so constantly and to manifest hisopposition thereto.(See also footnote 30.)The record further reflects the Respondent's oppositionto the Union in the general remarks of Prim at thediscussion of April26 and the four releases distributedcommencingApril 27 andfollowing.43While I do not findthese to be violativeof the Actas such,they bear on theintent and state of mind of Respondent,particularly as toits opposition to this Union.44Respondent contends that other items,acts,andconduct reflect that it had no discriminatory motivation orintent.It cites the hiring of MichaelMcGoldrick,a knownunion organizer,tobe discussed more fully post; theemployment of Russ Jones, allegedly a union adherent, andcontractswithReno Local Joint Executive Board ofBartenders and Hotel and Motel Service Workers,AFL-CIO,the Musicians Union,and the American Guildof VarietyArtists, the latter covering certain employeesirregularly or temporarily employed by it, as evidence ofits nondiscriminatory motivation.In addition,itpoints tonumerous persons who signed cards who were notterminated or threatened,many of whom it knew had sosigned.Each of these contentions requires consideration. Arethese real evidence of intent or only superficially so? Inthe case ofMcGoldrick,admittedly a (nonpaid) unionorganizer,his case and that of alleged discriminateeBowman will be discussed in detail post.His employmentby Prim at the instance of Anita Newman, a friendof Prim,was referred to in some detailsupra.Newman andMcGoldrick were close friends and he needed a job. Primemployed McGoldrick over the asserted opposition of hispit bosses and he commenced work as a crap dealer onAugust 11.ThatNewman was the influential factor in hisemployment is manifest from the record.Subsequently,when Roberts sought to terminate Ronald Bowman, whowas a friendofMcGoldrick,and also of Newman, sheintervened with Prim to have Bowman reinstated,and shemade the phone call to have him come back to work. I donot consider the employmentofMcGoldrick,under thecircumstances, to establish an attitude on the part ofmanagement of any general willingness to hire unionemployees-let alone organizers.Jones was hired after the terminations of Dyer, Eulert,andBowen.Whilehevolunteeredshortlyafteremployment at Primadonna that he had been a unionmember when employed at Las Vegas and had gone out onstrikewith others, he does not appear to have beenparticularly active. In my opinion,management was notconcerned that he would be a strong union protagonist inany event,if at all. Jones' testimony was quite obviouslyfriendly to Respondent.The absence of pertinent significance in the fact that theRespondent had certain union contracts was shown by thecross-examinationoftheGeneralCounselwhichestablished that theMusiciansUnion contract wasnecessary to obtain certain musicians,the VarietyArtistscontract was a prerequisite to obtaining performers, andthe Bartenders and Culinary workers contract resulted41G C Exhs 4, 5, 6, and 7 (Distributed to its employees )44This is in no way intended as a criticism of nor an evaluationofRespondent'sposition vis-a-vis the Union Both the FirstAmendment to the Constitution of the United States and Sectionfrom the Respondent being part of an association ofcasinos which negotiated an associationwide contract inthe area. Under these circumstances, I do not considerthese contracts significant in establishing lack of antiunionmotivation.The fact that the Respondent had knowledge of anumber of union card signers who were retained in itsemploy, may require the General Counsel to show someother reason for discriminatory action than the meresigning of cards with company knowledge. Further, itappears from the evidence in the record that the Companywas informed of the signing of union cards by the allegeddiscriminatees only by Eulert who said she so informedGrellman. There is no direct evidence that the Companywas aware that any of the other alleged discriminatees hadsigned a card. While it may be possible to infer this fromthe questioning on the part of Piazza, who admitted toquestioning all on his shift, to the assertion of Prim who'stated that practically all of the swing shift had signed, tothe questioning on the part of Grellman, and to thequestioning on the part of Roberts, the General Counselhas set forth other basis for discriminatory motivation inthe cases of Eulert, Dyer, and Bowen, and also Bowman.He points to certain statements allegedly made by Eulert,Dyer, and Bowen to officials or supervisors of theRespondent, particularly to Herbert Grellman in the casesofEulert and Bowen and to Grellman and GeneralManager Roberts in the case of Dyer. Assuming that thestatementsweremade by them as previously andhereafter set forth, were similar ones made by otheremployees who are still employed by the Respondent? Therecord does reflect statements by two other employees asto their signing of authorization cards or their interest inthe Union, which I will consider. However, I do not believethat these are comparable to those made by Dyer, Eulert,and BowenThe General Counsel asserts that the followingstatements were such as to form a basis for discriminatorymotivation and action on the part of the Respondent. Inthe case of Dyer, the General Counsel refers first to aconversation involving her and Grellman about the end ofApril in which Dyer testified that she said "Well, as far asI can remember he mentioned that the union was trying toorganize andasked[emphasis supplied] me how I feltabout it, and I told him that I thought the union would be agood thing if the right-to-work law wasn't in, because I hadbelonged to the union in California, and the union givesyou a lot of good and that I would join it if the right-to-worklaw wasn't in." Grellman deniesquestioningDyer, butunder examination by Respondent Counsel'45 admittedthatMrs. Dyer stated she had belonged to a union inCalifornia and it did a good thing or it was a good thing andthat Mrs. Dyer stated she would join the union if it wasn'tfor the right-to-work law in the State of Nevada. However,under further cross-examination by the General Counsel,Grellman denied that Mrs. Dyer made such statements.46For reasons set forth bothsupraandpostas well as theobvious effort on the part of Grellman just indicated totailor his testimony according to who was examining him, Ido not accept Grellman's denial, but credit Dyer'stestimony in respect to the aforesaid conversation. Aspreviously set forth in the examination of the testimonyrespecting subparagraph (o) and (p) of paragraph VI of the8(c) of the Act protect Respondent's right to express its views45 See page 906 of the transcript of testimony46 See page1066-67 of the transcript of testimony. PRIMADONNA CLUBcomplaint, Dyer told Roberts substantially the same withrespect to her feeling that the Union would be good if therewasn't the Nevada right-to-work law, which testimony Ihave previously credited. In the case of Reta Bowen, thestatementwhich she made to Grellman indicating herpositionas totheUnion, was previously set forth inconnection with subparagraph (h) of paragraph VI of thecomplaint. Bowen stated that the Union might do a lot ofgood, and Grellman threatened that it might not be smartto get mixedup in it. I have previously credited Bowen'sversion as against Grellman's where conflicting. In thecase of Eulert, in addition to the conversations withGrellman discussed in connection with subparagraphs (h)and (k) of paragraph VI of the complaint, Eulert testifiedshe told Grellman about a week after May 2, that shebelieved that the Union could do us some good because ithad the clubs worried, that she thought they would be astrongunionand that she had signed a card. Grellman'sdenial is not credited for reasons previously indicated. TheGeneral Counsel relies on the foregoing as motivation forthe Respondent's actions."In addition to the foregoing, General Counsel asevidence pertinent to establishing motivation points to aunion handbill issued on August 1, which was sent by mailto an employee and presented by her to Piazza at the timestating inpart: "All of the legal paper work concerning theNLRB election hearings recently held here in Reno isbefore the Regional Director in San Francisco.You canexpect the Director to order representation elections withinthe next two to three weeks in the seven Reno casinosinvolved."Subsequently, an election was in fact orderedby the Acting Regional Director on August 10, but neverconducted. In connection with the retention of Curtis andPaulk and theterminationof Dyer, Eulert, and Bowen, aquestionmay occur as to why were Curtis and Paulkretained if antiunion motivation were a consideration?One possibility is that their statements were not deemed tobe as indicative of prounion attitude as those of Dyer,Eulert, and Bowen. Certainly, in the case of Curtis, thereis an indicated reluctance to join or sign for the Union. Inthe case of Paulk, her position may have indicated unionsupport, but it was not as strongly positive as theassertionsof Dyer, Eulert, and Bowen. Also, she did notwork on the graveyard shift. Another possibility is thatPaulk and Curtis performed their work satisfactorily andBowen, Dyer, and Eulert did not, as claimed by theRespondent. Still another could be that some unionadherents or supporters were to be eliminated and thesethree, Dyer, Eulert, and Bowen who were all on the samear The record reflects two other individuals who discussed thematter of joining the Union with supervisors One is lone Paulk, awitness for the General Counsel, whose testimony in part isreferred to in the discussion of subparagraphs (e) and (f) ofparagraph VI of the complaint,supraPaulk (now on day shift butemployed on swing shift for a few months after March 5, 1965)said Shift Supervisor Piazza asked her whether she had signedand shefinallyadmitted she had Piazza asked her why and shesaid she told him, "I don't know " Piazza asked her if she wouldsign a deauthorization card and she said, "I don't know " Shethen pointed out that, according to a company letter (release) shewas to be free of pressure from the Company in connection withunion activitiesPaulk is still employed by the Respondent Aspreviously set forth, Piazza admitted a conversation He could notrecall details, but denied seeking to obtain a deauthorizationMargie Curtis, a witness for Respondent,employed on swingshift, testified that she told Roberts (at the discussion with him onApril24 supra)she had signed a card and he asked why and shesaid "Well,Idon't know"and then said,"all the girls weresigning them and one was handed to me and they asked me if I123shiftwere deemed most available or likely subjects. Inorder to fairly appraise what inference or inferencesshould be drawn,it isnecessary to determine the validityof the alleged grounds for discharge. No doubt anemployer may discharge for any nondiscriminatory reasonor no reason with the burden of proof on the GeneralCounsel to show discriminatory reason or motivation.Merely showing that the stated reason is not the truereason or that there is no valid reason would not besufficient by itself. However, where is present violation oftheAct such as interference, interrogation, threats, orpromises of benefit coupled with other evidence ofantiunionattitude together with knowledge of prounionconduct or prounion sentiments and later no valid reasonor an untrue one is shown for the discharge, then a findingof discriminatory discharge may be reached. In such case,a proper finding may be made if there is no assertedreason for the discharge, if the alleged reason for thedischarge is not true or if it is not the real reason for thedischarge as shown by the evidence as a whole.48Accordingly, a full evaluation of the testimony as to thedischarges of Bowen, Dyer, and Eulert is in order.First, all three were terminated on August 6 and 7 fromthe same shift and at the height of the season whenemployees, according to Respondent, are difficult toobtain.The Respondent, when asked by me for anexplanation,answered in its brief that this was due to theillness of General Manager Roberts, who had been eitherin the hospital or home from June 13 until August 5, sothat no action had been taken on certain disciplinaryproblems until his return, when it was decided toterminate these three employees. This explanation couldbe a plausible one if supported. However, it should first benoted that Troye, shift supervisor, testified that at no timeduring the period of 2 years in which he had been asupervisor for the Respondent on the graveyard shift, hadit terminated as many as two people at the same time or onconsecutive days. Further, while the aforesaid explanationmight be plausible under certain circumstances, here, theincidents that allegedly gave rise to the discharges allsupposedly occurred within a 2-day period, two of them onthe same nightafterRoberts returned. So that we areactually dealing withthree allegedly serious incidents in 2nights on the same shift!This gives a different posture tothe contention that Roberts' illness was a factor in thethree discharges occurring within 2 days. Actually theseappear to be either a most unusual coincidence of events,or an indication of some other motivation on the part of theRespondent, than that stated.would sign it " She also said that she wouldn't be bothered to go toa nearby studio-bar but insisted on the card being brought so thatshe couldsign it in theclubRoberts' version, which differssomewhat, but does not appear to be basically inconsistent, is setforthsupraCurtis is still employed by Respondent In the case ofCurtis,her statement indicates a reluctance to sign or at least thatshe was not anxious to do so In the case of Paulk, it is somewhatless clear what her attitude was other than that she had signedand that she did not want to be pressured into signing adeauthorizationThese differ substantially from the statementsmade by Bowen, Eulert, and Dyer,all of whom wereon thegraveyard shift"" SeeShattuck DeanMiningCorporation v N L.R B,362 F 2d466 (C A 9), enfg 151 NLRB 1328, where the court said "If he[the Trial Examiner] finds that the stated motive for a dischargeis false, he certainly can infer that there is another motive Morethan that, he can infer that the motive is one that the employerdesires to conceal-an unlawful motive-at least where, as in thiscase, thesurrounding facts tend to reinforce that inference(Emphasis supplied ) 124DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The discharge of BowenWhat reason or explanation, if any, does Respondentgive for the termination of Bowen on August 6, and Dyerand Eulert on August 7? The decision to terminate wasmade by Allen Roberts, general manager, who as statedhad been ill from June 13 to about August 5 when hereturned to work for short periods.Inanalyzing the validity of asserted reasons fordischarge, the facts and circumstances involved in themaking of the decision to terminate and its execution arepertinent as well as the actual incidents or acts uponwhich it may have been purportedly based. The formermay throw light on whether the latter were reallysignificant considerations or not in effecting the discharge.Accordingly, I shall start with the "decision makingprocess" here involved in the case of each dischargee.Reta Bowen was employed by the Respondent in June1964. She worked on the graveyard shift from 2:50 a.m. to11 a.m. regularly, except during the university school year,when she worked weekends only. Also, during the summermonths of 1965, she worked a split shift on 3 days from10 p.m. to 6 a.m., thereby encompassing part of the swingshift and part of the graveyard shift. Bowen was workingthis latter shift the night of August 5-6 following which shewas terminated.Roberts testifiedasfollowsconcerningBowen'sdischarge:Q. (By Mr. Magor) Who made the decision toterminate Rita Bowen?A. I did, after the report that the men brought tome at my house.*****Q. Now, you say you received various reportsabout Miss Bowen?A.Yes.Q. From whom did you receive the reports?A.Mr. Grellman and Mr. Troye.Q. Do you recall when it was now that you receivedthose reports?A.Well, they came to my house pretty regularly,Mr. Grellman did, almost every day, or every otherday after my getting out of the hospital.He also came to the hospital on several occasions,and they would make reports and then Mr. Piazzamade the final report which I then started to checkinto it thoroughly in regards to her insulting the ladyat the table plus a night or two before, she hadstopped dealing and turned to the dealer on the wheeland said something, some remarks in regards topeople not tipping her beings they had won somemoney and didn't leave anything for the dealers.Q.Who did you receive that report from?A. From Mr. Piazza.Q. And you received a report about her insulting alady, I believe you testified?A. From Mr.Piazza.Q.When did you receive those reports?A. I received the other reports from Mr. Troye andMr. Grellman.Q. Let's go back. Which was the first report youreceived, the best you can remember today?A. I believe the first report I got was in regards tomistakes, but that was not the initial time.You see, they had made lots of corrections on herand what we do, we try to correct our help instead ofjust saying,"You are fired,"becausethat's not theway you doin any business.Q. (By Mr.Magor)Let'stake the report that yougot from Grellman andTroye.Do you recall when theywere in relation to the time she was terminated,Mr. Roberts?A.Well, the morning at the meeting, we discussedher and we discussed things in general.That was theday ofher dismissal.Q. The day of herdismissal?A. Yes.Q.Whowere you discussing this with?A.Mr. Grellman and Mr. Troye.Q.Wheredid this take place?A. This wasafter their shift.Q.Where wereyou talking to them?A. In the backpart of the pit.Q. Tell us whatwas said.A.Well, they justmade a general report as to howshe was completely out of hand and would not observeany of the rules or regulations or anything and thatshe had made the remark that she did not carebecause she was quitting anyway.Q. Now,didthey indicatewhat rules andregulations?A.Well,you have your rules and regulations inregards to dealing, in regards to being nice tocustomers, and she at that time was very rude tocustomers there at the last.Q.Now, yousay there was a report with respect toa remark she made regarding tipping?A. Yes.Q.Whodid you receive that report from?A. From Mr.Grellman.Q.What did hetell you about it?A.He said that she had stopped while she wasdealing and turned herself completely around to thewheel behind her and made a remark in regards to thepeople winning a certain amount of money and didn'tleave a thing for the dealers, in front of all thesecustomers.Q. Do yourecallwhen Mr. Grellman made thatreport to you?A. I am not positive.Itwas he or Mr. Troye.Q. Do you recall when?A. That wasin the general reports which they gaveme. I couldn't say dust exactly when.Q. Now,you indicated that there was a report withrespect to Miss Bowen insulting a customer. Fromwhom did you receive that report?A.Well, Ireceived the other one from Mr. Piazza,when she insulted a customer.You see, they changeda shift from 10:00 o'clock p.m. to 6:00 a.m. and shepreferred thatshiftand this lady, who is a verydesirable and a long standing customer,started to sitat her table-is this what you want me to tell you?Q. I want toknow howmany other reports you got.A.Andshe called the pit man and said,"Do I haveto deal to this shill," a shill meaning a house player,and so the lady got up and moved away from her tableand took another table, but complained about itQ. Now, do yourecall when it was in relation to thetimethatMiss Bowenwas terminated, thatMr. Piazza told you about this?A.Well,itwas matter of a few days, but justexactly how many, I cannot tell you. PRIMADONNA CLUB125Q.Who reached the final decision to terminateMiss Bowen?A. I did.Q. Did you discuss this with anybody?A. I explained it to Mr. Prim, just exactly why thatI thought that she should be terminated.Q.What did Mr. Prim have to say?A.He agreed with me and left it up to me.Q.How was she notified of her termination; didyou do it?A.No, I had-I believe-Mr. Grellman. I think Ihad him call.*Q. (By Mr. Magor) Did you give the person whocalledRita Bowen the reason why she was beingterminated?A. I did not.Q. Did you tell Mr. Troye and Mr. Grellman thatMiss Bowen was being terminated?A. No, sir.Q.Was Rita Bowen terminated at all because ofany union activity?*****THE WITNESS: No, sir.*****Q. (ByMr. Magor)BeforeMiss Bowenwasterminated, did you tell Mr. Troye and Mr. Grellmanthat she was being terminated?A. I told Mr. Grellman to call her and tell her shewas being terminated.It ismanifest from the above that Roberts who was inattendance duringmostof the hearing, had difficulty informulating just why or when he decided to terminateBowen or when he received what information from whom,or even how and by whom he effected her termination.From his testimony, it appears either he had somerather vague (undefined) reports from Grellman and Troyeabout Bowen during the time he was in the hospital and athome or he received them the morning of thedischarge-as set forth, Roberts changed his testimony astowhenhe got the reports. It should also be noted thatRoberts says at one point he made the decision toterminate Bowen "after the report the men brought to meatmy home" (referring to Grellman and Troyepresumably) and at another. .and then Mr. Piazzamade the final report which I then started to check into itthoroughly in regards to herinsultingthe lady at the tableplus a night or two before, she had said something, someremarks in regards to people not tipping her....' and atstill another in response to a question about when he got"the report" from Grellman and Troye, the answer was,. . that was the day of her dismissal." At still anotherpoint, in response to a question of from whom did hereceive the report about tipping, the answer was"Mr. Grellman."RobertsrecitedwhatGrellmanpurportedly reported and then said "I am not positive. Itwas he or Mr. Troye."The preceding as well as the following specifies whereinRoberts' testimony varied not only as to when he gotreports, but as to from whom, and also as to when hedecided to terminate Bowen. In response to a question ofwhen did Piazza tell him about the "shill" incident,Roberts' answer was, "Well, it was a matter of a few days;but just exactly how many, I cannot tell you." (If this wereso, it would have to be sometime after Bowen wasterminated, since that "incident" occurred the nightbefore her discharge.) Also, Roberts stated that Grellmanand Troye, when they left, did not know Bowen was goingto be terminated, but then he stated he told Grellman tocall and tell her she was being terminated.'`'If the above were not conflicting and confusing enough,Grellman testified that the last time he spoke to Robertsabout Bowen (prior to her termination) was when PatMooney's daughter was married about 30 or 35 days beforeBowen's discharge-contra to Roberts' assertion that hewas receiving continual reports from Grellman and Troyeup to the time of Bowen's termination. Neither Grellmannor Troye refer to any conversation with Roberts after hisreturn or the night or day immediately preceding herdischarge. Further, while Roberts said he told Grellman tocall Bowen to terminate her, it is clear50 that he in fact toldPiazza who then called Bowen. (She later called Grellmanand this may have confused Roberts who was present atthe hearing a large part of the time.) Roberts also statedthat he decided to terminate Bowen and discussed it withPrim who, according to Roberts, agreed with him. Prim,however, testified he did not know Bowen was going to bedischarged before it occurred. To still further becloud thematter, Piazza's version was that he told Roberts thatBowen had insulted a customer (a Mrs. Rohlfing) byasking him in Rohlfing's presence why he put that"G-Damn shill on my table for?"51 Piazza furthertestified he told Roberts he had removed Bowen from thetable52 and talked to Grellman and Troye about her otherviolationsand "we had decided to recommend herdismissal."According to Piazza, Grellman and Troye agreed withthis recommendation. According to Grellman, he did notrecommend Bowen's discharge nor was he told of it beforeitoccurred.Troye stated he did not recommend herdischarge to Grellman, and the first he learned of it wasfrom Piazza afterward, who didn't tell him the reason.Grellman told Troye (later) the main reason was for"mistaking a regular customer for a shill."The foregoing reflects rather emphatically thatRespondent either had no valid reason to terminateBowen, or was not in a position to assert one if it existed.When viewed in the light of its antiunion conduct andattitudepreviouslyfound,coupledwithBowen'sexpressed prounion position, there appears a pretextualdischarge with discriminatory motivation in violation ofthe Act.Withoutundulybelaboring thematter,abriefconsideration of the alleged grounds (which evidently arenot the real ones) will be conducted. First, is the so-calledshill incident. According to Piazza's version, Bowen, in his'yRoberts was not entirely well at the time of the events inAugust following his heart attack, but presumably was capable ofmaking the requisite management decisions I am also aware that,although Roberts was working regularly, he was not entirely wellat the time of the hearing However, he appeared fully competentduring his testimony, and was afforded every opportunity to restas requested or appeared necessary.50 See testimony of Piazza,Grellman,and Bowen51As set forthinfra,Bowen admitted she may have referred toa "damn shill," contending the reference was later,but not beingcertain when it was said Note Rohlfng's versioncontrato Piazza,Infra51Bowen's version is that she was not removed from the tableover this incidentBowen indicated her table was changedbecause her luck was bad 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresence had called Mrs Rohlfing, a regular customer, ashill and Mrs. Rohlfing had heard it and angrily left thetable. Piazza also said that afterwards Mrs. Rohlfing toldhim "She said she washighly insulted about being called ashill[emphasis supplied] and that she said the girl was realnasty to her while she was playing at the table; likethrowing her cards at her, money at her." Piazza addedthat when he saw Rohlfing 15 or 20 minutes after she hadleftBowen's table, he went over and apologized "for whatthe girl called her...." Piazza also said he reprimandedBowen later that evening for stating what she had aboutMrs. Rohlfing. Bowen claimed she made a remark about ashill to Piazza later as she left to go on a break53 andPiazza did not tell her Rohlfing had complained to himabout her, nor did anyone from management speak to herafter she went on her break.54 While there is a great dealof detail about this incident, the simple answer to Piazza'sversion of Mrs. Rohlfing allegedly having heard thestatement, complaining about it and his apologizing to herthat night, is furnished by Mrs. Rohlfing, called as awitness by Respondent. Mrs. Rohlfing testified that shehad been disturbed by the way Bowen dealt to her, tellingher not to turn her cards up, and throwing out both thecards and money so they were not in the same place twice.Rohlfing said she saw Piazza standing nearby where hecould observe and she assumed he would take whateveraction was necessary. However, as to the "shill" referencerelied on by Respondent, Rohlfing testified: "Well, shesaid something about a shill. I don't know if she wastalking to me or not, but when I got away from the table Ithought, `Maybe she just thought I was a shill,' but I didn'tknow whether she did or not." Significantly, and contraryto Piazza, Rohlfing was asked if she reported the matter tomanagement and she answered "No, I didn't." She wasasked on cross-examination if she spoke to Piazza "at allthat night" and replied "Not that night, No." She wasasked "Did he say anything to you when you left thetable?" and replied "Not a word. I didn't even knowwhether he noticed it or not until after he told me about it aday or two later." I credit Rohlfing's version of herconversations or lack thereof with Piazza. This furthersupports the conclusion that the so-called shill incidentwas part of a pretextual discharge.Another alleged incident relating to Bowen involved astatement Bowen admitted making to another dealer abouta customer who had won $500 without leaving a dime andasking "how cheap can a customer be." Bowen denied shemade the remark in front of the customer. Two ofRespondent's supervisors, Troye and Chapman, testifiedthe player was still standing near the table when theremark was made loud enough for him to hear. Troye saidhe told Bowen she could not talk that way and that she toldhim she didn't care. Bowen couldn't recall Troye tellingher not to be rude to customers but denied telling him shedidn't care. Bowen was not removed from her table and itdoes not appear that she was ever spoken to bymanagement about this incident other than Troye'sasserted cautioning.Moreover, Troye admitted he hadnever heard her gripe about not receiving a tip before.Chapman, anassistantshift supervisor, testified he hadheard other dealers gripe about tips on perhaps five or sixoccasions over a period of 12 or 13 years. In addition to theabove, Respondent claimed that Bowen dealt two-handedinstead of one-handed and had been reprimanded for thisconstantly-almost daily. Bowen denied she did so exceptto"change her luck." Respondent offered substantialevidence to the contrary and evidence indicating that thiswas a matter of considerable importance to it and dealersand customers in preventing cheating. Even if it weren'timportant, Respondenntt could lawfully enforce almostany rule it might invoke or apply so long as it was notdiscriminatorilyapplied or motivated. But assumingarguendothat the rule has a legitimate and importantpurpose the question arises why allow its constantviolation for over a year and then seek its enforcement attheheightof the season when help according toRespondent is hard to obtain? The same applies toRespondent's testimony about Bowen's allegedly talkingto friends and letting customers wait (which Bowendenied), to Troye's testimony that atleast once a nighthehad an argument with Bowen about changing the deck ofcards, and to her practice of taking her shoes off anddealing in her stocking feet and taking her sweater off andputting it on again, etc. The latter, the shoe and sweateritems, admittedly occurred with Bowen claiming the clubwas superstitious and approved this and even two-handeddealing (if her luck was running bad), while Respondentdeniedapproving these and asserted Bowen wassuperstitious. Although some of Bowen's acts and conductaforesaidmight constitute a valid basis for terminationunder certain circumstances, the question to resolve iswhether such is the case here. I think it is obvious that it isnot. The whole pattern including Roberts' own conflictingassertions, the conflicts in testimony between Respondentwitnesses Roberts and Grellman, Roberts and Piazza,Roberts and Prim; Piazza and Grellman and Troye, andthe conflict between Piazza and Respondent witnessRohlfing concerning the allegedly vital "shill" incident allpoint to the same conclusion. Further the so-called tippingincident is obviously an added item to which littlesignificancewas attached at the time and as to theremaining incidents to paraphrase "Respondent dothprotest too much me thinks." If these latter were soimportant, why were allegedly almost daily occurrencesallowed to continue for over a year?55From my analysis of the testimony and the record as setforthabove, I find and conclude that Bowen wasdischarged in violation of Section 8(a)(3) of the Act.3.Thedischarge of EulertEulertwas employed at Primadonna commencingFebruary or March 1965 as a "21" dealer on the graveyardshift until her termination August 7, 1965. She had workedthere on previous occasions.Roberts testifiedasfollowsconcerningEulert'stermination:(Questioning by Mr. Magor continued)Q. And why was she terminated?A.Well, the reports which had come in to mebefore, as I say, came back to me-when I came back5'At another point in her testimony she indicated that the"shill" remark could have occurred when Mrs Rohlfing was atthe table54For obvious reasons and particularly in view of Rohlfing'stestimonyinfra,I credit Bowen's versionss Substantial testimony was adduced concerning whether ornot Bowen planned to leave about the beginning of September Itappears that if she could do so, she intended to obtain additionalschooling I do not consider it necessary to resolve this because iftheRespondent were desirous of eliminating her as a unionparticipant or protagonist atthe time involved,itwould not appearto matter whether or not it knew she intended to leave about earlySeptember or later,or not at all PRIMADONNA CLUBto work, had been several and which were completelyout of order for a dealer who had been there as long asshe had.Italladded up to where we decided we wouldreplace her.Q.What reports had you received and fromwhom?A.Well, the first report I received was-let mesay, we have the $20 chips, the $5 chips and the $1chips, and a fellow gave her a $100 bill and she tookthe green chips and dealt out 20 of those, which was$400, and someone stopped her from that.Then, later on in my reports, I had words that shehad given change for another $100 bill and had givenfour greens and 20 yellows, which is $180 for a $100bill.Now this supposedly happened before I had comeback and the morning in which I came back-I wasthere those few minutes-the report was thatsomeone had bet $100 in one hand and $140 inanother, which she was supposed to call a floormanand didn't and he had a double down 56 which is a 10or 11 for this, which would have been $280 and $100here, and he won the bet; the player did, and shecalled no one's attention to the play and it is a strictrule that they call attention to the floorman ofanything $50 or up and so I knew that she knew betterthan that, but that was the final thing in regards to herthat morning.Roberts said he did not recall whom he had call Eulert (tonotify her she was terminated). On cross-examination,Roberts testified he learned about the large bet incidentinvolving Eulert from Troye and Grellman on the day shewas discharged; that Troye reported it and he believedTroye and Grellman were together (but was not sure). Hewas asked:(Questioning by Mr. Weintraub continued)Q. Now, when did you learn that,Miss Eulert hadgiven $180 for a $100 bill?A. That-I possibly got a report on that-it wasn'tthat morning, but I had gotten a report on it but when,I couldn't tell you.Q.A.Q.A.Q.A.Q.A.Q.you?Well, approximately how long before?I would have no way of knowing.Who was the report from?It came from, I believe, Mr. Troye on that one.Was that in the club?You mean the report?Yes.It seems like I got that before I got to the club.Could that have been Mr. Grellman who toldA. It could have been either of them.Subsequently in further cross-examinationRobertstestified:Q. Now, when did you get this report about Miss[sic] Eulert giving someone $400 for a $100 bill?A.Well, that would have-I'd have to almostbelieve that was all that morning.Q.Was it at the same time that you learned that atanother time she had given $180 for a $100 bill?A. I think I learned all of that that morning. Theywere compiling all of her mistakes and errors.sbWhere a player has a point total of 10 or 11 on two or morecards he may turn them over, take the next card down, and doublehis bet127Q.Who told you that she had given $400 for a $100bill?A.Mr. Troye.Q. Did he tell you when she had done that?A.About a week or so prior, before.Q. Did he tell you that she had given $180 for a$100 bill?A. That, also, was Mr. Troye, I believe.Q. Did he tell you when she had done that?A.Yes, just a night or two before this incident ordust-it wasn't too long before.Roberts questioned by me thereafter testified:Q. It is your testimony now that they gave youthese incidents as they happened?A. No. The morning that this all happened, theytoldme about these other incidents and theapproximate time that they had happened.And then stated:Q.What was the mistake that Mrs. Eulert hadmade that day?A. The one they reported to me, which did nothappen that day, first, was a man bought $100 worthof chips, which is $25 (twenty $5)57 chips, or we havegreen chips that are $20 apiece, and she just spreadout 20 greens for $100 which is the greens and theyellows, and we accepted that as a mistake.Mr. Troye, I believe it was Mr. Troye, went overand corrected her.Then, it was a week or so later that another partywas buying a hundred dollars worth of chips. She gavehim four greens and 20 yellows which is $180.She should have given four greens and the $20ones.58We also accepted that as a mistake becausewe did know that she's been dealing a long time andshe had worked for me for four or five times and themorning that the final thing happened, as I recallcorrectly, a man was betting $100 in one hand and$140 in the other, and whether it was money or chips,I do not know, but anyway, she was supposed to callthe attention to a floorman and she didn't and thisman had a double down which is $140 for making the$280 and by the time the floorman got down there,who was Mr. Troye, she had already picked up thecards, paid the $280, which made the total of $560.Now, what happened with this hand here, I don'tknow whether he won that or not. I don't recallwhether they said he did or he didn't, but anyway,that was the final mistake.Subsequently,when further cross-examined Robertstestified:(By Mr. Weintraub)Q.Will you tell us again when you first learnedthatMrs. Eulert had made the mistake of gettingready to pay $400 for $100?A. The morning-this was all reported to me themorning I was there.Q. The morning of the discharge?A.Yes, sir.Q. And is that the same time that you first learnedthat Eulert was going to make the mistake of paying$180 for $100?A.Yes, sir. I believe that was the first time I hadtalked to those gentlemen down there, because they51As corrected18 Twenty,dollar ones 7 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDdidn't come to see me as often after I got out of thehospital and it was mighty close to the first morning Iwas there.Roberts againis notclear when he first heard reportsabout Eulert. He starts by testifying as toreports "whichhad come intomebefore ...came back to me-when Icame back to work, had beenseveral[emphasissupplied]...." Then he refers to a first report of someonestopping her from giving $400 for a $100 bill, then later areport that she had given $180 for another $100 bill. Thesesupposedly happeningbefore he came backand then themorning he came back a report that she took and paid alarge bet that morningwithoutcalling afloorman (asrequired) which was the final thing. Roberts said thatTroye reported it but he was not clear whether Troye orGrellman were together. Subsequently Robertschangedhis testimony to conclude that he learned about all of themistakesgot the reports the morningthat the large payoff(without calling the floorman) had occurred, that theincidents were close to when he came back-the $400mistake in payment a week before and the $180 one a dayor two before. To add to the confusion Roberts places thelarge bet incident as being on the morning he returned.Since this incident was on the last day Eulert worked orAugust 7 it would date Roberts' return as August 7. YetRoberts had testified he returned on August 5 andsubsequently that he was in the Primadonna discussingthe Bowen "shill" incident the morning after it occurred oron August 6.To further complicate the picture is Troye's testimonythat he told Grellman about the $100 bill incident about aweek after it occurred contrasted with Grellman's thatTroye told him about it the day it occurred. It should alsobe noted that Roberts first said he learned of the large betpayoff either from Troye alone or Troye in the presence ofGrellman and later Roberts said he learned of it fromTroye and then called Grellman. Troye said he discussedthis with Prim and Roberts in the company of Grellmanabout 10 a.m. but Grellman testified he told Prim andRoberts at 8:30 a.m. and Troye was not there.If this weren't enough inconsistency the testimony as tothe alleged mistake or mistakes in payment add thereto.According to Roberts he had learned of two incidentswhere errors in payment by Eulert almost occurred-one aweek before involving a situation where $400 was about tobe paid instead of $100 and the other "just a night or twobefore this incident" where $180 was about to be paidinstead of $100. However, supposedly these both wereprevented by TroyebutTroye only testified as tooneincidentoccurring about a week prior to Eulert'sdischarge-whichTroye described as involving a startedpayment of $180 but Eulert described as involving astarted but not completed payment of $400. Betty Stantliff,another dealer, who testified as a witness for Respondentdescribed this incident as involving a started payment of$400 in payment of a $100 bill. It appears evident that inactuality therewas just the one incident (althoughGrellman to further complicate the matter referred to analleged "almost" payoff a couple of months earlier of $400for $100-which I find was either the same one testified to50Although there was some confusion initially in her testimonyabout whether she was paying out $180 or more, it became evidentshortly that Eulert had picked up 20 greenchipswhichamountedto $400when she caught the error (The confusion as to amountapparently arose from her at first not fully comprehending thequestion on cross-examination )by Troye, Eulert, and Stantliff or didn't happen at all).There is dispute as to just what was said. Eulert originallytestified that she called Troye and said "That isn't right isit?" and that Troye replied, "No, it isn't." Subsequentlyon rebuttal Eulert testified that she said "That is too muchwasn't it?" and that Troye kind of laughed and said "Yes"and then made a joking remark to the customer and thatwas all there was to it. Eulert claimed that she had caughtthemistake immediately and then made the properpayoff.59 She also said that the player did not leave thetable for some time.According to Troye he viewed the particular incident,Eulert did not call him over, he was standing about 9 or 10feet away, she had placed the money closer to the playerthan to herself and was about to pay him $180 instead of$100. According to Troye, Eulert was about to give him 20yellow $5 "checks" (chips) and 4 green "checks" (chips) or$20 "checks" (chips), a total of $180. (Note that Eulert hadpreviously testified that she had started to give the player20 green chips of $20 each.) Troye testified that he hadwalked over, taken the money from in front of the player,set it in front of the rack, and asked Eulert to check itagain. Eulert looked at the money, claimed it was correct,and he again asked her to check it at which time she did soand agreed that it was incorrect, that she had given theplayer $80 too much. Troye said she then agreed there wasan error and that the player left the table. (As set forth,Eulert stated that the player remained at the table forsome time.) Troye testified that he reported the incident toGrellman about a week later and repeated that Eulert hadnot called him to the table on that occasion.60 Respondentwitness, Stantliff, testified that she saw an incident whereaman came up, put down a $100 bill, and Eulert hadreached in her tray and counted out 4 stacks of $20 chipsand started to hand them to the customer, that as she didso, Troye who wasstanding in back of her,walked up andtouched her on the hand and that Eulert said "oh, what amIdoing?"-and brought the chips back and then countedout $100 in yellow chips. In response to a question ofwhere were Eulert's hands at the time Troye touched her,Stantliff said, in front of the customer. Eulert had reachedout to hand the chips, which were $20 green chips, to thecustomer. According to Stantliff, there were4 stacks of 5green or $20 chipstotaling $400. Stantliff also testified thatTroye was standing to the side of Eulert where he couldsee the action. Stantliff said she did not notice or hear anyconversation between Troye and Eulert at the time. Shealso stated that Eulert'shands were still on the moneyandhad not left them and the customer remained at the table.She did not notice Grellman around at all. The incidentwas a few days before Eulert was terminated. Based on thetestimony of Eulert and in part that of Stantliff, I creditEulert's version of the incident including particularly thatshe did "call" Troye. It is also evident that since Troye(whom I credit as against Grellman in this respect) did notreport it until the date of discharge, that Troye did notconsider the incident of major importance.This brings the matter to the alleged incident ofAugust 7 where Eulert supposedly did not call a foremanto observe the dealing of a substantial and subsequent60On cross-examination,Troye said he could not rememberany other time that Eulert had failed to call him when makingchange He also said he did not take her off the table for thatincident since "she said it was an honest error and I accepted herat her word." PRIMADONNA CLUBpayoff.Eulert's versionwas that she did "call" Troyewhich she later corrected to say that she saw him standingnearby and that he was observing the action-sheexplained that a "call" may be made orally or by noddingor by checkingto seethatsomeonehas or is observing theproceeding. Eulert further testified that Grellman was at acage some distance away but that he came over to observethe action while play was going on. Eulert denied that atany time did anyone raise any question about this bet orwas she taken off the table. She further testified that theindividual who made the bet was an Oriental.s' Troye'sversion of the incident was that somewhere between 5 and6 a.m. hewas standingabout 20 feet from Eulert's table, atwhich time did not see Grellman but didsee alarge sum ofmoney on the table and hurried over. He observed thatEulert had "gonebroke" and was in the process of payinga player on two different betstotaling$380 so that theplayer was to receive and did receive $760. He askedEulert "How come you didn't call anybody on thisaction?" and that Eulert replied, "Herb is here. He shouldhave seen it from where he's at." According to Troye, henoticed that Grellman was 25 to 30 feet away checking at atablewith his back to Eulert. He allowed Eulert tocontinuetopay the bet andcalledGrellman over.Grellman said he didn'tseethe action and told Troye toget another dealer and replace her which was done. Troyesaid that Eulert had not signaled to him to observe the betand that she hadneverpaid off alargebetbeforewithoutcalling him to the table. He said that he reported theincidenttoMr. RobertsandMr. Primwithoutrecommendation. Grellman testified that he was closingout a table at the end of the pit and that heturned and sawTroye standing by Eulert's table andsaw alarge sum ofmoney in front of a player. He proceeded to the tablewhere Troye told him there had been action withoutanyone having been called including himself. According toGrellman,Troye asked him if he had been called.Grellman replied he had not. Troye then described thebets and added that Eulert had been paying them off as hestepped up to the table after she had gone broke.According to Grellman, hethentold Troyeto take her outof the gameand she was replaced by Mae West. (Eulertdenied that she was replaced.) Oncross-examinationGrellman stated that he first noticed the money on Eulert'stable ashe was proceeding downthe pit. He said thatTroye had just stepped up to the tableas hewas walkingtoward it and thatas soonashe got there before anythingelse had been saidthathe told Troyeto takeher off thetable.81Respondent makes a point of the fact that Eulert originallytestified that both of the pit bosses saw the action and that shesubsequently testified that Grellman came over during the courseof the play This is an instance of what may appear to be aninconsistency and yet viewed in its context,Ido not consider thatitisbecause in fact if Eulert's testimony is credited, thenGrellman did seepartof the action As indicatedinfra,Iamcrediting Eulert's testimony as to this incident for reasons setforth61 In addition to the reasons outlinedbefore,Ialso note thefollowing items in connection with Grellman's testimony whichraise serious question as to his credibility There is the differencebetween Grellman's testimony and Piazza'swith respect to thedischarge of Dyer as to whether Grellman did or did not speak toPiazza which is set forthinfra,there is the difference betweenGrellman's version with respect to the discharge of Dyer ascompared with the testimony of Roberts and also that of PrimAnd I also noted in observing Grellman's response to certainquestions the followingOn one day Grellman testified as tocertain matters occurringinJulyAfter an overnight recess he129Apart from the conflictsbetween the testimony ofEulert, Troye, and Grellman, and theconflictsbetweenTroye and Grellman as towhether Troye had calledGrellman overwhich Grellman indicated in his testimonywas not the case and thevariance betweenGrellman'soriginal version of what he saw and when and hissubsequent versionon cross-examination, there occurredanother conflict in testimony between Grellman and Troyewhich is rather significant. Eulert had testified that theman at her table was an Oriental. Grellman and Troyewere called in rebuttal as to this testimony. After Grellmanhad described the man as an Italian, Troye was excusedfrom the courtroom while Greuman testified further as tohis description. According to both Troye and Grellman,the player was not an Oriental but an Italian. Grellmandescribedthe man as wearinga dark blue-gray jacket witha shirt and no tie. Grellman said that the man was 58 or 59years old, shorter than he was, stocky and had wavy, saltand pepper colored hair. Troye described him as being astall as Grellman, thin, about 50 years old and wearing asuit and tie. At first Troye could not recall what his hairwas like, but then described it as being straight and black.This conflictindicatesrather clearly that Grellman andTroye were not describing the same individual or, if theywere, certainly one of them was not giving an accuratedescription. Eulert's description of theman asan Orientalobviously conflicts with both Grellman and Troye. In thisinstance, I am crediting Eulert's version as to thedescription of the individual as an Oriental and findingthat the description as given by either Grellman and Troyewas not a description of the individual at the table, at leastnot in one or more material respects. The testimony givenby Grellman in this instance of a man whom he had seenbriefly, was so positive and detailed as to raise seriousdoubts as to its credence in the first place. Troye wasdetailed and definite but not quite as positive in hisdescription of the man whom he purportedly saw at thetable. However, he joined with Grellman in describing theindividualas an Italian.As in certain other instances forreasons previously set forth, I find Grellman is not to becredited.azFurther in view of the conflicts of testimony betweenGrellman and Troye, and the fact that I consideredEulert's testimony to be credible and reliable, I amcrediting Eulert's version as to the alleged incident on thedate that she was terminated and find that it did not occuras claimedby Respondent. Accordingly, with respect toEulert, I find that there was only one incident involving apurported or started overpayment to a customer involvingtestified that they occurred about in April which put them in atime sequence where they more logically would appear to fall.Grellman was asked by the General Counsel whether he had achance last evening to "refresh your recollection as to certaindates9" Grellman frowned in response to this and then in asomewhat belligerent answer responded"Inever gave it anythought after walking out of this court " Both the answer and themanner of giving it indicated a lack of candor in response to thisquestion In a similar vein,Grellman was asked, "Did Mrs Dyermake any more mistakes than any other dealer" He hesitatedand thenresponded "I'd say yes." Subsequently he qualified thisby answering:"Yes, sir, small mistakes, they didn'tmean toomuch."He was shortly thereafter asked "Q.Is the incident thattook place on August7th the onlyseriousmistake in yourestimation that Mrs Dyer made? A. It was the most serious, yes.Q Is it the only serious mistake that you observed7"Grellmanhere again hesitated before answering and finally said, "yes "These questions were propounded by the General Counsel and aspreviously set forth,Grellman's responses appear tovarydepending on which counsel was asking the questions 130DECISIONS OF NATIONAL LABOR RELATIONS BOARD$400 which had been taken out of the drawer to pay for a$100 bill. I further find that in this instance the paymenthad not been made, but that Eulert still had her hand onthe money, that when Troye called her attention to it, shehad immediately realized the mistake and taken themoney back. I also find that she had called Troye toobserve the payment that was being made, either directlyor by signaling, or noting that he noticed the action thatwas taking place. I also find that this incident was notconsidered to be of importance by the Respondent since itwas not even reported until the day she was terminated.As to the bet incident on that final evening, I haveconcluded and find that Eulert's version is correct, thatshe had signaled to Troye who noted the action and that itoccurred as stated by her. I have, as indicated, discreditedthe conflicting versions of Grellman and Troye as to thisalleged incident.It is also claimed that Eulert supposedly had been guiltyof some other matters which were not even referred to byRoberts as reasons for her termination. Eulert was said tohave looked at her "hole"63 card the wrong way so as tobend the card. She had been corrected on it many, manytimes, according to Grellman. Troye testified he had to callher about this at least a couple of times a week, but thatthere was never any change after he mentioned it to her.Eulert testified that she had looked at her "hole" card asshe had been taught at Primadonna and denied that shehad been reprimanded on many occasions for not so doing.If the matter were as serious as Respondent indicate S64then, it would seem that something should have been doneabout this long before thistimeto any dealer who wasviolating a rule with respect to it to such an extent that itwould be necessary to call the dealer's attention to thisinfraction of the rules as much as twice a week for the past6 months, and, presumably, before that time. Accordingly,this latter appears to be a purely pretextual matter whichhas no substance. Also introduced by the Respondent atthe hearing were certain records as to the hours of work byEulert which supposedly indicated that her work recordwas notas itshould have been. The first answer to thisappears to be in the testimony of both Mooney, thesecretary-treasurer, and Grellman, that actually neitherthey nor anyone else in the management hierarchy hadchecked to determine how many hours Eulert had actuallyworked, and that the records of this were kept in Mooney'soffice.Mooney testified that neither Prim nor Roberts hadcome to look at the records, and he had not been asked togo over or determine the records with respect to timeworked by Eulert, or for that matter Bowen or Dyer as towhom something will be said subsequently. Nor could herecall any request being made to his office for suchinformation.The record also reflects that, during theperiod from July 14 through 23, when Eulert was notworking, that she had been absent with the measles andGrellman knew about this. Here again the effort to bring inthe records of time worked,as a basisor additional basis6 iA down card held by butnot shownby the dealer while playis in progress64Respondent contends and offered evidence that a bent"hole" card can be used by customersto determinewhat cards toplayes There are various other discrepancies and differences in thetestimony of Grellman and Troye set forth in the record as to thisincident66 It shouldbe noted inconnectionwith the operations of thegambling casinosthat testimonywas elicitedto the effect thatwarnings were not given and that at times dischargehas beenfor termination becomes purely specious. These were notreferred to by Roberts as a basis for her termination, butrather the alleged incidents of purported improper payoffand claimed failure to call a floorman to observe the actionin the case of a player involvinga large sum.The foregoing indicates that theRespondent'spurported reasons for discharge of Eulert were not the realreasons, but were asserted as a pretextual basis ofdischarge. This is particularly evident from the contrastbetween Roberts'initialtestimony of when and fromwhom he received reports about the "claimed improperpayoff or payoffs" and other incidents with his laterversion; the conflicting testimony of Grellman and Troyeas to when and with whom they reported what to whom;the conflicting versions of Troye and Grellman as to whenthe payoff incident was reported by Troye to Grellman; theconflictbetweenGrellman and Troye involving theincident of the large bet as to such matters as to whetherTroye called Grellman or not, as to the identity of the manat the table and as to various other details contained in therecord;65 the significant discrepancy in the testimony ofTroye and Respondent witness Stantliff as to the $100 billincident previously detailed, etc. These and the previouslydetailed testimony as to Eulert including conversationsbetween Grellman and Eulert, and Prim and Eulerttogetherwith the numerous violations of the Act byRespondent, previously found herein, and the timing of thedischarge at the height of the season during the periodbetween an NLRB hearing and immediately before adirection of an election, make it clear that Eulert wasdischarged contrary to the Act. Accordingly, for all of thereasons set forth above, I find and conclude that Eulertwas discharged in violation of Section 8(a)(3) of the Act.4.The discharge of DyerFlorence Dyer began work for Primadonna, her lasttime,in February 1965 as a "21" dealer on the graveyardshift.Her supervisor was Herbert Grellman. She hadpreviously worked at the Primadonna some years beforeand had been then laid off for not coming in on aweekend.66As previously set forth, I have credited Dyer's testimonywith respect to a conversation with Roberts about June 2relative to union organizers and organization, in which shestated or told Roberts that the Union would be a good thingexcept for the right-to-work law. In so doing, I considerthis to be in line with the general nature of prior inquiry byRoberts on April 24, the activities and inquiries of Piazzaand Grellman67 and the general position of Respondentwith respect to union activities, etc.Roberts testified that he decided to terminate Dyerbased on a report received from Prim and Grellman onAugust 7.According to Roberts, Prim and Grellmanreported to him about her dealing, that she started to pay ablackjack which was to be paid at one and a half to one andperemptory I find it unnecessary in resolving the issues herein toevaluate the significance of lack of warnings but, for the purposeof thismatter,willassume, particularly in view of theuncontradicted testimony, that warnings are not customarilygiven in gambling casinos, and in any event, have not been givenat the Primadonna, so that absence of warnings would not form abasisfor finding of impropermotivation6rAlso as previouslystated,supra,Dyer had madea similarstatementto Grellman in April in response to his asking her howshe felt about the Union PRIMADONNA CLUBshe got up to $150, which was three to one, that they bothjumped at the same time to stop her and Grellman paid thebet. She then, according to Roberts, walked off from thetable and they put another girl in her place, and this wasthe report that he got. He thereupon decided to replaceher. Roberts then testified that he thought Grellman madea call to tell her that she was terminated, but it could havebeen Piazza. According to Roberts, Grellman did not tellhim that he would like to terminate Dyer Robertssubsequentlytestifiedoncross-examinationthatGrellman, in addition to telling him about the blackjackincident on August 7, had made other complaints. Butwhether these were told him that particular day or not,Roberts did not recall because he said Grellman hadvisited him at home a couple of times a week. According toRoberts, Grellman complained about Dyer's bad countingmistakes and her inefficiency as a dealer and said hethought something was troubling her. Subsequently, laterduring his testimony Roberts stated that he had checkedand it showed that Piazza made the phone calls toterminate the girls, including Dyer .6B Roberts repeated hisprevious testimony about the report that he had about thealleged payoff, repeated that Dyer had been taken off thetable, said he had received various reports about her overa period of time, and that she had made numerousmistakes.When asked what mistakes, he answered,"Pushing. When she wouldn't have the bet won, I wouldcorrect her on it Also on paying off Blackjacks sheseemed to have trouble with the three to two, which is thecorrect amount on a Blackjack."69 He stated that herproblem with "pushing" was in her counting, so that shedidn'tknow when she should collect or not collect.Roberts added that they had numerous other reports andshe had so many troubles that she didn't seem to be able toget her mind on the game.Grellman testified that he had a conversation withRoberts and Prim in which he told Roberts how she hadmade the overpayment on the blackjack, and Prim hadcorroborated it since he had seen it. Grellman said that healso told Roberts that many times before Dyer had been ina faraway state of mind, that her mind wasn't on the game,and that it looked like she had been taking medicine thatmade her drowsy.Grellman then testified that he said to Roberts andPrim, "I think we should terminate the girl," and that theyagreed with him. It should be noted that Roberts said thatGrellman did not make such a recommendation. Prim,when questioned, also testified that Grellman did notmake such a recommendation. Grellman stated that Dyercalled him about her termination the same day, that heexpressed surprise at her termination70 and he told herthat he did not know anything about the matter, that he didnot know that she had been fired or why but would try tofind out.71 Grellman explained he so told Dyer because hegave no reason as to why people were terminated andthe clubs that he had worked in typically did not give anyreason. Grellman also testified he had complaints withrespect to Dyer which were "that many a time she'd come6' This testimony was elicited by me89 I e , to pay$3 for each$2 bet if the player has a blackjack or" 0 Grellman said, "You're kidding "11Note this is the same statement Grellman made to Eulertwhen she called72The only conversation Grellman mentioned specifically inthat respect occurred (according to him) 2 or 3 months beforeDyer's termination Grellman also said Dyer called him about 3 or131in to work tired and had problems on her mind." Grellmansaid that due to the fact she was tired and was taking somesort of medication,he overlooked certain small errors shehad been making. Dyer's big problem, according toGrellman, concerned her daughter who had left town on anumber of occasions.''He also stated that Dyer wouldphone in and say that she couldn'tcome in due to beingsick,and at other times,asked to get off on short notice togo to California to see if she could find her daughter.Grellman testified as to problems that were involved inreplacing persons on short notice,particularly on thegraveyard shift.He said that Dyer told him that she wastakingmedication for about 3 months before herdischarge,and she told him periodically to "watch her alittlebit tonight" as she had had to take some medicine.Grellman admitted that he never sent Dyer home duringthe last few months of her employment.Dyer (who did not testify in rebuttal)said that so far asshe could remember she only called in two or three timesto be off. She denied that she told Grellman on manyoccasions that she was under a doctor's care and had totake medication to calm her nerves, although she admittedthat at one timeearliershe had told him this. Dyer statedshe did not take medication while at work.Grellman claimed that Dyer made small mistakes butconceded that no one was perfect.He was asked, asindicated before, whether Dyer made any more mistakesthan any other dealer, and he answered,"I'd say, yes." Heestimated that she made maybe a dozen or so during thecourse of her employment.As previously set forth,supra,Grellman was asked:Q. Is the incident that took place on August 7th theonlyseriousmistake in your estimation thatMrs. Dyer made?A It was the most serious, yes.Q. Is it the only serious mistake that youobserved?Afterconsiderable hesitation,Grellman responded:A.Yes.According to Grellman,on August 7, he recommendedto Roberts that Dyer be terminated.The reason he gavewas that she had made a great error in the blackjackpayoff and that he, in addition, told Roberts that she wasnot the best person to have, that she was undermedication 73 mostly and had to be watched carefully, thatthey had to devote too much time to watching her.Grellman said he told Roberts about Dyer's conditionconcerning medication prior to August 7. According toGrellman,Mrs. Dyer had to go to California three or fourtimes to locate her daughter.Itshould be again noted that Roberts denied thatGrellman recommended the discharge and there is noindication in Roberts'testimony that he was told about theneed for medication,nor does Roberts' testimony reflectDyer's having been off a good deal or having interferedwith the operation of the casino because of her allegedtrips to California.4 weeks before her discharge to tell him she had to go toCalifornia to try to locate her daughter" Respondent inquired of Dyer whether she was usingtranquilizersand she said she did not believe she was during the"last period" of her employment but testified she had for a whileused "water pills" (presumably diureticin nature)to removewater from her system Although Respondent requested andobtained thenameof her doctor and druggist, it did not seek toadduce additional testimony as to the foregoing 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrellman, in his testimony, also added at one point thatDyer hadengagedin two-handeddealing on numerousoccasions and had to be warned about that. Here again,there is no reference to two-handeddealing inRoberts'testimony On the other hand, it should also be noted thatthere is no reference to "pushing" in Grellman'stestimony. The question of the relative inconsistency oftestimony on the part of Roberts and Grellman,is againinvolved hereas it has beenin the cases of Bowen andEulert.Noteagainaccording to Prim, Grellman did notrecommend that they discharge Dyer, but Grellman didtell them that he had a lot of trouble with her, and that shewas making a lot of mistakes.This brings us to the one matter which apparently is theonly one of real consequence; that is the alleged incidenton the night of Dyer'sterminationwhich purportedlyresulted in her discharge.74 With respect to the allegedincident on the night of her termination, this appears tohave been a matter which occurred in the sense that it mayhave looked like Dyer was about to make a mistake. As tothe details of this particular matter, they appear to be asfollows: Dyer testified that the player had a blackjack; thathe had nearly all of her dollar chips; and that she was lowon dollar chips, so she brought out $5 chips; that she hadto pay off a $25 blackjack, so she cut the dollar chips downto show there was $25, and then she took out the $5 chipsand cut a stack down but before she could finishputtingthe money up, Grellmancame in andsaid she was payingitwrong. Shewasn't too sure as to whether she had moremoney on the table or in her hand than the bettor had wonbecause shesaidshe hadn't finishedcutting allthe moneyout. According to Dyer, she had "cut the dollar chips downto $5 stacks which showed he had $25 there, which hewould have had $25 coming to him of his own money plus,I paid him $25 plus $12.50 which makes $37.50; and I hadput down $50 in five-dollar chips which meant that he hadin front of him more money definitely at that time; but Ihadn't picked up the dollar chips." According to Dyer, shewas giving the player or about to give him $25 for his $1stack of chips that she was going to pick up after shefinished paying him his money but before she could do so,Grellmancamein and told her she was paying wrong. Atthis point she went blank and Grellman made the payoff.Dyer said she continued on the table, took a break, andthen finished out the shift that night.According to Grellman, he had been watching Dyer andone bet was for $50 on which she made an overpayment ofa blackjack. He stepped up and told her thatshe made anerror and pulled the money back and made the paymenthimself. Grellman testified thatthe amountoverpaid was$50, that the money was in front of the player in theplayers' circle, and that Dyer said she was confused andhe told her that he would make the payoff which he did.Grellman stated that Prim was with him at thetime andobserved the action. Grellman also stated that Dyercontinued on the table which is contrary to Roberts'statementthat she was taken off the table. According toTroye, he too observed the incident and testified as'''The reference to hours worked as in the case of Eulert andBowen is obviously one that was not considered of any importanceand is explained in part by illness at a particular period in Apriland otherwise answered insofar as a basis for discharge by thefact that no check was made as to these hours prior to terminationbut apparently only in connection with the trial of the case75He points out for instance that Troye claimed that he was inone position and Grellman stated that he was in another positionand that the evidence indicates an inconsistency in this respectfollows: He said that he observed the player betting $50,the player turned over blackjack and he observed Dyerpaying him $125 in $5 chips, whereas the proper amountwould have been $75. He stated that the $125 when he sawitwas in the players' circle, and he saw Grellman reach outand bring back $50 and place it back in the rack. Troyeadded he did not hear anything that was said, he saw PrimslightlybehindGrellman and that dealers were notsupposed to make change of money in the players' circle.This referred to Dyer's statement that she was makingchange in part for dollar chips and that this explained theamount of money that was in the circle at the time. Troyetestified, on cross-examination by the General Counsel,thathe had seen previous overpaymentsby dealers at thePrimadonna Club andwhen asked whether it was anuncommon thing, he answered, "No."The General Counsel takes the position that Dyer wasactuallymaking a correct payment when Grellmaninterfered and took over what was obviously a correctaction on the part of Dyer. The General Counsel alsopoints to certain alleged inconsistencies in the testimonybetween Grellman and Troye as to their versions of whatoccurred.75Here Dyer's statement in response to aquestion from me as to whether Grellman had ever comeover before is pertinent. Dyer said that Grellmanhad notpreviouslycome over when she was making a payoff. Dyerwas making a payoff which evidently looked to Grellmanas being improper-testimony indicates, among otherthings, that she was not supposed to be making change atthe same time she was making a payoff. It may well be thatDyer thought that she was properly handling the matter.The bet may have involved $25insteadof $50, butapparently it looked to Grellman as if Dyer was making anerroneous payoff of a bet. It also appears that Dyerbecame confused when Grellman came over and to thisextent may not have been able to accurately recall exactlywhat was involved or happened. In any event, Grellman,Troye, and Prim evidently felt that she was about to makean improper payoff although she may not have been.The more important question is whether this incidentwas really a matter of great import. I am of the belief that itwas part of the same series of incidents that allegedlyoccurred that evening and the preceding evening involvingBowen, Eulert, and Dyer. I reach this conclusion forseveral reasons: (1) Troye's testimony that this type ofincidentwas not uncommon; (2) Dyer was allowed toremainon the table and was not removed therefrom;(3) although Roberts had testified that Dyer was removedfrom the table, this was not the case, according to eitherDyer or Grellman; (4) the other incidents supposedlyinvolving Dyer were not originally listed by Roberts in hisinitial testimony as to the reason for her discharge butwere only advanced later; (5) thereis no mentionor reportby Grellman of Dyer's alleged "pushing" problem relatedby Roberts; and (6) Grellman's versions conflicting inother aspects with those of Roberts (such as Grellman'stestimony that he recommended Dyer's discharge andRoberts' that Grellman did not). The foregoing stronglyAlso that Troye claims that he saw Grellman put back $50whereas Grellman claims that he had to entirely reconstruct thebetHowever, while there may be some inconsistency in theserespects, it also appears that Troye who admitted that he did notsee the incident in its entirety still witnessed enough to see thatGrellman was taking care of it I do not think that the aforesaidvariations affect the conclusion that Grellmanbelievedsomethingwas amiss as indicated in the text above PRIMADONNA CLUB133indicates that Dyer's discharge was pretextual. When tothese reasons are added the relatively minor nature of theitems asserted as grounds (of which some such as thealleged time off could not be a reason)76 and Grellman'sadmission that the payoff incident was "the only seriousitem," which as shown above was not uncommon and didnot even result in Dyer's removal from the table, itbecomes even more apparent that the discharge waspretextual.When to this is added the fact that this item,the items allegedly involving Eulert, and the alleged iteminvolvingBowenwerenotreallyasclaimedbyRespondent, and that they all purportedly occurred withintwo evenings on the same shift, it becomes even moreevident that Respondent was seeking an excuse toeliminate certain persons for a reason other than thatstated. Finally when this discharge (and those of Bowenand Eulert) occurring shortly before an order directing aunion representation election are viewed, in the light of theRespondent's antiunion conduct in violation of the Act, itsexpressedantiunionstatements,and the indicatedprounion attitude of Dyer, the conclusion is that Dyer (aswere Bowen and Eulert) was discharged for expressing aview in support of and favorable to the Union.For all of the reasons set forth above, I find andconclude that Dyer was discharged in violation of Section8(a)(3) of the Act.5.The discharge of BowmanRonald Bowman was employed early in May 1965 as acrap dealer and promoted to a boxman77 about the end ofJune 1965. He joined the Union on August 15 but there isno evidence that the Respondent knew he had done so.The General Counsel predicates his case not onBowman's unionactivity, but on the fact that he was aclose friend of Mike McGoldrick '711 and contends thatMcGoldrick was fired because of his union activities andBowman because of his close association withMcGoldrick. The General Counsel asserts that although nocase can be brought on behalf of McGoldrick because hewas a supervisor at the time of his discharge that since,according to General Counsel, McGoldrick was terminatedbecause of his union activities and Bowman because of hisclose association with McGoldrick, that Bowman wasillegally terminated.According to General Manager Roberts, Bowman wasterminated because of "his refusal to cooperate with themanagementand tell them everything that went on." Hewould not answer how a game was going on according toreportsRoberts got "and the day that I asked him inregards to the toking79 he absolutely refused to answerme.The evidence as to the alleged lack of cooperation isscanty80 and as we shall see there are some conflicts inRoberts' testimony as to when and how the final decisionto terminate Bowman was reached. This leaves the"toking" incident and its aftermath, together with therelationship of Bowman's discharge to McGoldrick'sdischarge, and the reasons for McGoldrick's terminationas matters to be considered in deciding Bowman's case.However, it should be kept in mind that the GeneralCounsel has the burden of proof. Hence, if Bowman'sdischarge can be justified by Respondent the GeneralCounsel does not establish a case. Likewise, even ifRespondent cannot justify Bowman's discharge, since hehas not demonstrated union activity independent of hisassociationwith McGoldrick, the General Counsel mustestablish that his associationwithMcGoldrick wasinvolved in his discharge. Finally, the General Counselmust show that McGoldrick was terminated because of hisactivities for or interest in the Union and not for someother reason or reasons-and inferentially that suchmotivation as to McGoldrick is presumed to apply toBowman's termination.Carl Brafford, a pit boss, testified that one Tuesdaynight in late October 1965 from the "peek" upstairs he sawBowman and another boxman, Worrell, take money fromthe table to "toke" a cocktail waitress for coffee. Braffordtestified he had never seen this done before and reported itto Piazza. Brafford said he also reported this to Roberts.Piazza also reported to Roberts that McGoldrick,"'Bowman and Worrell were toking cocktail waitresseswhen they brought free coffee.82Roberts said he received these reports on Tuesday nightbut did not speak to Worrell or Bowman until Saturdaybecause he didn't see them until then. He called Worrelland asked who authorized him to toke. Worrell toldRoberts no one had but he saw others do it. When askedwho the "others" were Worrell repliedBowman andMcGoldrick. When Bowman came in, Roberts asked himwho authorized him to "toke." Bowman refused to answerRoberts but admitted he had been toking the waitresses.Bowman testified he refused to answer because he feltRoberts was out to get McGoldrick and wanted to use himto do it. Roberts testified he told Bowman to go home andhe would check it later. Bowman's understanding was thathe was terminated. (However, no termination slip wasmade out.) In any event, there ensued thereafter that dayphone conversations via long distance between Prim andRoberts, and between Prim and Newman. Roberts'version is that he called Prim and asked if Prim hadauthorized toking waitresses, and that Prim said he hadnot. Roberts told him of the incident and Prim told him tocheck further with supervisors on vacation. Prim left it to76 Since not definitely ascertained until the hearing" A boxman watches over the crap tables to see that the gamesare being properly conducted Boxmen were included in the unitfound appropriate on August 10, 1965, in Case 20-RC-6379involving the Primadonna78 See reference to incident of employment of McGoldrick,suprars Tipping80 From Roberts'subsequent testimony, it appears that the onlyreport about Bowman concerning general uncooperative conductwas one from Piazza Roberts himself had never seen this norcautioned Bowman about it nor does there appear to be testimonyfrom any supervisor including Piazza about Bowman beinguncooperative.Bowman testified he was never told this and healways followed orders given to him81McGoldrickwas an acting supervisor during vacationperiodsAt the time of the toking incident he was acting assupervisor in place of Ray WebstersrThe record contains a great deal of testimony about allegedtoking of cocktail waitresses and others for various purposes.Suffice it that for several months before November 1965 coffeewas delivered free to pit personnel Earlier for a period pnor toJuly it had been paid for by supervisors from a "kitty"of smallchange and apparently on occasion may have been paid for fromthe table However, this was not a "toke"but payment for coffeeWhile there may also have been some instances of paying fornewspapers or on occasion aiding a customer who went"broke"to get home,I conclude from credited testimony and the record asa whole that there was no general practice of taking money fromthe table and none to "coke" for coffeeand certainly none at thetime here involved299-352 0-70-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoberts whether to call Bowman back, which Roberts Aid.Newman learned of Bowman's "termination" onOctober 30 from him. She and McGoldrick then went to aphone and she called Prim in Palm Springs. According toNewman, she told Prim what had happened and askedsincewhen did a boxman get fired for toking cocktailwaitresses. Prim told her that is what he said to Robertsand not to worry, Bowman would be put back to work.Later McGoldrick asked Newman if she had Bowman'sphone number and told her Roberts wanted her to callBowman to come back to work. She called Bowman andhe returned. According to Prim, Roberts called him inPalm Springs about the "toking" incident includingBowman's refusal to answer. He suggested checkingfurther into the matter before assessing blame, said theycould discuss it further in a couple of days when he wouldbe in Reno, and otherwise corroborated Roberts'testimony. Prim said that about thesametime or shortlyafterwards he spoke to Newman who had called to tell himRoberts had firedBowmanfor taking chips off the tablewhich everybody else was doing. He told her he would lookinto it and that meanwhile Roberts was calling Bowmanback to work. Print said he could not remember her asking"when did boxmen get fired for toking cocktailwaitresses" and denied saying that this was exactly whathe had said to Roberts.Bowman remained at work until November 22. Robertschecked further and found from McGoldrick's admission83thatMcGoldrick had authorized the toking by Bowman.Roberts found no other authorization or practice of sodoing.According to Roberts, he kept Bowman andMcGoldrick (whom he considered undesirable for reasonsset forth,infra)on the job84 for some additional timebecause of a request by the Reno Police Department toretain McGoldrick while they investigated a matter.85Roberts said he also waited for Webster, the regularsupervisor, to return from his vacation about November 7to ascertain if Webster had ever authorized such toking.Webster had not.The General Counsel argues that Bowman was notspecificallymentioned by the Reno police who were notaware of him at thetimethey asked Roberts to retainMcGoldrick so they could conduct an investigation.Roberts, however, apparently construed the request to donothing that would disturb thestatusquo in relation toMcGoldrick. Certainly Bowman was an important partthereof. In fact, the General Counsel's caseis predicatedon the claimed close friendship of Bowman and McGold-rick.S6 He cannot have it both ways.Then after the check with Webster and a wait becauseof the request by the Reno police and also to discuss thistoking incident further with Prim,87 Roberts let them bothgo on November 22. As previously set forth, according toRoberts, Bowman was terminated for generally refusing tocooperatewith managementand for specifically refusingeaMcGoldrickwhen questionedby Robertsreadily admittedthat he as acting supervisor had authorized Bowman to tokecocktailwaitresses for bringingcoffee."This would be even after he and Prim finally decided to letthem go Seediscussioninfra of Roberts'explanation as tosequence of events, etc85The investigationdid not revealanything improper88The recordisrepletewith testimony that Bowman andMcGoldrickwere close friends and that Respondent knew thisSee directtestimonyof Roberts,Prim, Hoganand of McGoldrickand Bowman as to remarksby PiazzaIn fact,one of Roberts'complaints about themwas that theywere takingtheir "breaks"togetherto answer who authorized him to toke. Roberts testifiedthatMcGoldrick was terminated for "partially the samething and another thing he would not stay on his job."When a boxman left to eat, McGoldrick, according toRoberts, failed to fill his position and "He would pay noattentiontoourrulesand regulations."Robertssubsequently said he figured Bowman knew why he wasbeingterminated.RobertsreferredtoBowman'sassociation with McGoldrick and then added "that themain reason for letting him go was because he refused toanswermanagementabout what was going on."According to Roberts' recollection, he waited until Primcame back sometime after the 7th and then discussed itand decided for the betterment of the club to eliminateBowman and McGoldrick. This was about 5 to 7 days afterNovember 9. He reported to Prim what he had been"getting" from the swing shift, etc., about McGoldrick.Roberts said they waited about 7 to 9 days after the Renopolicehad requested to hold up termination (ofMcGoldrick) before doing so. This occurred 1 or 2 daysafter he and Prim decided to let them go. Prim at firsttestifiedhemet with Roberts in Reno to discussMcGoldrick's termination but later said it was consideredin a telephone conversation. According to Prim, Robertstold him McGoldrick would leave the pit whenever hewanted to do so, threatened to "pistol whip" two differentfellows and had a fight with one of them in the pit andBrafford stepped in and stopped the fight and that he wasjust a troublemaker.88 Roberts told him Bowman refusedto cooperate and after admitting he took the money off thetable refused to say "who else took it off."89Prim said he and Roberts agreed they should not keep aman who refused to answer such a question. Prim saidafterMcGoldrick was terminated he telephoned him inPalm Springs. Prim told McGoldrick he was sorry, he didthe best he could for him but he caused so much troublethere and that all his pit bosses were against him, the hedidn't want to "get involved in the case any more" that hedidn't feel good.90That Bowman's discharge was in part,at least,relatedtoMcGoldrick's is evident not only from the foregoingincluding particularly Roberts' reference to Bowman'srelationshiptoMcGoldrick but also Piazza's likereference. Piazza told Bowman that if anybody wanted tohire him, he would recommend him and "I told him that Iwas sure he was just a victim of circumstances beingassociated with this fellow McGoldrick."There appears to be little doubt from the recordincludingPrim's testimony that his "pit bosses"particularly Roberts and Piazza did not want McGoldrick.They evidently were reluctant to have him in the firstplace and ultimately succeededin eliminatinghim. Butwhether the real reason was that McGoldrick was a(nonpaid)unionorganizer or some other reason is anotherquestion. The General Counsel stresses what he argues intl7Prim was supposed to have come to Reno but evidently didnot at thistime SeeInfra88The reference to a fight is to an incident involvingMcGoldrick and Fontana in the pit in which each claimed theother challenged him to a fight A heated verbal but nonphysicalexchange occurred The alleged "troublemaker" claim will bediscussedfurther infra88Apparently this refers to Bowman's refusal to say who toldhim he could toke'Prim said"Ican't cope with the situation anymore and Idon't want to get involved " PRIMADONNA CLUBdetail to be the allegedly specious nature of several of theincidentsreliedonbyRespondent to terminateMcGoldrick.9'In further support of his contention is the statementallegedly made by Prim to McGoldrick that Roberts andPiazza did not want him because "Well, he told me theywere down on the Union. They didn't want me in there tobegin with. That is all. He told me that when I walked overto him "92 It is not entirely clear what time McGoldrick isreferring to but this appears to relate to what he claimsPrim told him when he was hired. Prim was not called inrebuttal but had denied any discharge of McGoldrickbecause of his union activities. Even assuming thatRoberts and Piazza "were down on theunion" and didn'twant him to begin with, this would not necessarilyestablish that McGoldrick was discharged because of hisunion relationship. Nor would the conclusion (which I donot reach) that all of the Respondent's alleged incidentsand contentions about McGoldrick were specious orspurious,necessarilyresult ina finding of illegaldischarge. In addition to the matters discussedsupraincluding fns. 88 and 91 on which a valid discharge mightor might not be predicated, there is still the question: Evenassumingno valid reason appears, was union activity thecause? A crucial key to this appears in the testimony ofMcGoldrick himself who was asked "Is it your testimonyMr. Roberts instigated his pit bosses to harass you; is thatright?"A. "Yes."Q. "Tell you-" A. "Mr. Robertsinstigated it. If you will check the records you will noticethat everybody Mr. Prim put to work is not there no longer.Would you like some names?" While the latter is not proofof the fact, it advances another plausible explanation ofwhy the pit bosses might not have wanted McGoldrick. Itisnot unusual for management not to want or to resentpersons employed through the owner as a result ofpersonal friendship or otherwise. If that individual has anyproblems they tend to become magnified and if he refers tohisconnection thismay be a further irritant. InMcGoldrick's case, this is reflected in the Fontanaincident (see fns. 88 and 91), where, according to Fontana,McGoldrick said "`I don't know where you get your juice,but,' he said, `the big man hired me."' And then, whenFontana said he was going to report the matter to Roberts,McGoldrick replied he didn't care who he reported it toyiAccording to Respondent,McGoldrick on various occasionsthreatened to "pistol whip" persons McGoldrick admitted hemight have referred to "pistol whip" but denied that he ever saidhe would "pistol whip" anybody The General Counsel points tohis size (about 124 pounds) and to various discrepancies or allegeddiscrepancies in the testimony of Respondent witnessesWhile Ido not believe there was involved at any time a real threat withany intention of execution on the part of McGoldrick (nor does itappear that anyone so understood),Iconclude from the variedand extensive references thereto that such expression in the formof a threat had been used by McGoldrickThere is the toking incident previously referred to, and twoalleged incidents involvingMcGoldrick and crap dealer orboxman Russell Jones One involved a refusal by Jones to sign afill slip and the other the use of a dice stick at the table-in both ofwhich considerable abusive language was used by McGoldrickaccording to Jones but denied by McGoldrick There appears nopoint in detailing or resolving this since Jones testified he neverreported anything about McGoldrick to Roberts, Piazza, or Prim.Another incident involved McGoldrick and floorman DonaldFontana-where Fontana had relieved McGoldrick and somemoney had been lost at the dice table which McGoldrickapparently thought was greater than it was An argumentsubsequently ensued with varying versions as to what was saidand who threatened to fight whom,etc I see no necessity toresolve fault or the varying versions other than that there was a135and repeated "The big man hired me." While McGoldrickdenies this reference, I do not credit his denial. In additionto my observation of the witnesses in this respect, I think itpertinent to note McGoldrick's answer to the following:Q. Do you know what the word "juice" means?A. That means if you are put to work by someone,he is your juice.Q. Didn't you feel you had juice in the club?A.Well I felt that it would take Mr. Prim to fireme, if that is what you meant.This attitude on McGoldrick's part coupled with thoseincidents that did in fact occur (regardless of whoseversion is credited), together with the toking incident andan attitude by others in management toward employeeshiredthroughPrim's influence, could explain thetermination apart from union considerations. It should alsobe noted that although the representation petition was stillpending, there was no election impending, no evidence ofanysubstantialunionactivityatPrimadonna onMcGoldrick's part at the time, and little indication ofsubstantial union activity in general at Primadonna at thetime.93Based on the foregoing, I do not consider that theGeneral Counsel has met his burden of establishing adiscriminatory discharge in the case of McGoldrick, letalone Bowman. Without such a finding as to McGoldrick,the case of Bowman must fail. I might add that although Iam not impressed by Roberts' version as to Bowman, I amalso compelled to the conclusion that an employer neednot retain an employee who refuses to tell the employerwho authorized him to spend his money (even though hehad in fact been authorized by his supervisor and theamount involved was small). I conclude that the GeneralCounsel has failed to make out a case for Bowman, andshallthereforerecommend that the complaint bedismissed as to him.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operationsdispute and a rather heatedargumentbetween McGoldrick andFontana (Same incident referred tosupra,fn. 88.)4dOne other matter to be mentioned is that there is referencethroughout the record to "heat" or "steam" on McGoldrick withMcGoldrick claiming his "heat" came from his union affiliationand Newman testifying that Prim said he was skeptical abouthiring him "because he had a lot of steam over him about theunion" Prim did not mention this in his testimony According toPiazza, he told McGoldrick and Bowman that McGoldrick had alot of heat on him,that by heat he meant "Mike's past has beenreal poor " Piazza added he had been terminated at places he hadworkedSupervisor Hogan testified McGoldrick had told him he wasgetting "heat"which meant someone was giving him trouble buthe didn't say whom or what kind of trouble The foregoingindicates that there may have been some"heat" or pressure onMcGoldrick I do not conclude what it resulted from except Icannot find on the basis of this record that it was caused by hisunion affiliation (As indicated "heat" or trouble or pressure couldbe for different reasons or for more than one reason.)91The only indicated union activity was a reference by RobertstoMcGoldrick, then a supervisor, about his friend Newman's"harassment"of (according to Roberts), "signingup" of(according to McGoldrick) girls at a place down the alley from thePrimadonna 136DECISIOINSOF NATIONALLABOR RELATIONS BOARDdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYIthas been found that Respondent has engaged incertainunfair labor practices. It will, therefore, berecommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent discriminatedagainstRetaBowen,LeeEulert,andFlorenceDyer bydischargingthem, itwillberecommended thatRespondent offer said employees immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights or privileges. It will also be recommended thatRespondent make said employees whole for any loss ofearningstheymay have suffered by reason of thediscrimination against them, by payment to each of themof a sum of money equal to the amount she normally wouldhave earned as wages from August 6, 1965, in the case ofBowen, and from August 7, 1965, in the cases of EulertandDyer to the date of Respondent's offer toreinstatement to each of said employees, less theirrespectivenet earningsduring said periods. Loss ofearningsshallbe computed in accordance with theformula prescribedinF.W. Woolworth Company,90NLRB 289, and interest, at the rate of 6 percent perannum, shall be added to the backpay to be computed inthe manner set forth inIsis Plumbing & Heating Co.,138NLRB 716.Itwill also be recommended that Respondent preserveand make available to the Board, upon request, payrolland other records to facilitate computation of backpay.In view of the nature and extent of the unfair laborpractices engaged in by Respondent as found above, it willfurther be recommended that Respondent be ordered tocease and desist from infringing in any other manner uponthe rights of employees guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Primadonna Hotel, Inc., d/b/a Primadonna Club, isan employer engaged in commerce, and in a businessaffecting commerce, within the meaning of Section 2(6)and (7) of the Act.2.AmericanFederationofCasinoandGamingEmployees, is a labor organization within the meaning ofSection 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Reta Bowen, Lee Eulert, and FlorenceDyer, to discourage membership in a labororganization,Respondent has engaged in andisengaginginunfairlabor practices, within themeaningof Section 8(a)(3) and(1) of the Act.4.As found above by interfering with, restraining, andcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act, Respondent has engaged in and isengagingin unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.The General Counsel has failed to prove by apreponderanceoftheevidence thatRespondentdischarged Ronald Bowman in violation of Section 8(a)(3)and (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, it ishereby recommended that Respondent, PrimadonnaHotel, Inc., d/b/a Primadonna Club, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in American Federationof Casino and Gaming Employees or in any other labororganization of its employees, by discriminating in regardto their hire or tenure of employment or any term orcondition of employment.(b)Unlawfully interrogating employees with respect tounion membership or activities.(c)Threatening employees with discharge or reprisalfor signing union cards or participatingin unionactivities.(d)Conditioning employment on agreement not tosolicit for a labor organization at any time on its premises.(e)Granting or promising benefits in order to causeemployees to abandon the above-named labor organizationor any other labor organization or to cause employees torefuse to join or participate in activities of said labororganization or any other labororganization.(f)In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to join, form, or assist labor organizations,including the above-named labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collectivebargainingor other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a)Offer Reta Bowen, Lee Eulert, and Florence Dyerimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges.(b)Make Reta Bowen, Lee Eulert, and Florence Dyerwhole for any loss of earnings they may have sustained asa result of the discrimination against them in the mannerprescribed in section V of this Decision entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Notify Reta Bowen, Lee Eulert, and Florence Dyerifpresentlyserving inthe Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(e)Post at its place of business located at Reno,Nevada,copiesoftheattachednoticemarked PRIMADONNA CLUB"Appendix."94 Copies of said notice, to be furnished bytheRegional Director for Region 20, after being dulysigned by an authorized representative of Respondent,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."')IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects." In the eventthat this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted forthe words "the RecommendedOrder of aTrial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order ""' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXPursuant to the Recommended Order of a TrialExaminer of the National LaborRelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOTdiscouragemembership in AmericanFederation of Casino and Gaming Employees, or anyother labor organization, by discharging, laying off, orotherwisediscriminatingin regard to the hire ortenure of employment or anytermor condition ofemployment of our employees.WE WILL NOT unlawfullyinterrogateemployeeswith respect to union membership or activities.WE WILL NOTthreatenemployees with discharge orreprisal for signing union cards or participating inunion activities.WE WILL NOTcondition employment on agreementnot to solicit for a labor organization at any time onour premises.137WE WILL NOTgrant or promisebenefits in order tocause employees to abandon the above-named labororganizationor any other labororganization or tocause employees to refuse to join or participate inactivities of said labororganizationor any other labororganization.WE WILL NOT in any othermanner interfere with,restrain,or coerce our employees in the exercise ofthe right to self-organization, to join, form,or assistAmericanFederationofCasinoandGamingEmployees, or any otherlabor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collectivebargainingor other mutual aid orprotection,as guaranteedin Section 7 of the Act.WE WILL offer Reta Bowen, Lee Eulert, andFlorence Dyer immediate and full reinstatement totheir former orsubstantially equivalentpositions,without prejudice to their seniority or other rights andprivileges.WE WILL make Reta Bowen, Lee Eulert, andFlorence Dyer whole for any loss of wages or otherearningsthey may have suffered as a result of thediscriminationagainst them.WE WILL notify the above-namedemployees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.All our employees are free to become or remain, or to'refrain from becomingor remaining,members of theabove-named labororganizationorany other labororganization.PRIMADONNA HOTEL, INC.,D/B/A PRIMADONNA CLUB(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of postingand must notbe altered, defaced,or covered by any othermaterial.If employees have any questionconcerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-3197.